Exhibit 10.2
EXECUTION COPY
 
$500,000,000
REVOLVING CREDIT AGREEMENT
Dated as of March 31, 2011
among
CONSUMERS ENERGY COMPANY,
as the Company,
THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,
JPMORGAN CHASE BANK, N.A.,
as Agent and an LC Issuer,
BARCLAYS CAPITAL AND UNION BANK, N.A.,
as Co-Syndication Agents,
and
CITIBANK, N.A. AND THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent
 
J.P. MORGAN SECURITIES LLC, BARCLAYS CAPITAL, UNION BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC. AND RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Interpretation
    15  
1.3 Accounting Terms
    16  
 
       
ARTICLE II THE ADVANCES
    16  
2.1 Commitment
    16  
2.2 Repayment
    16  
2.3 Ratable Loans
    16  
2.4 Types of Advances
    17  
2.5 Fees and Changes in Commitments
    17  
2.6 Minimum Amount of Advances
    17  
2.7 Principal Payments
    17  
2.8 Method of Selecting Types and Interest Periods for New Advances
    18  
2.9 Conversion and Continuation of Outstanding Advances
    18  
2.10 Interest Rates, Interest Payment Dates
    19  
2.11 Rate after Maturity
    19  
2.12 Method of Payment; Sharing Set-Offs
    19  
2.13 Bonds; Record-keeping; Telephonic Notices
    20  
2.14 Lending Installations
    21  
2.15 Non-Receipt of Funds by the Agent
    21  
 
       
ARTICLE III LETTER OF CREDIT FACILITY
    21  
3.1 Issuance
    21  
3.2 Participations
    22  
3.3 Notice
    22  
3.4 LC Fees
    22  
3.5 Administration; Reimbursement by Banks
    22  
3.6 Reimbursement by Company
    23  
3.7 Obligations Absolute
    23  
3.8 Actions of LC Issuers
    24  
3.9 Indemnification
    24  
3.10 Banks’ Indemnification
    25  
3.11 Rights as a Bank
    25  
 
       
ARTICLE IV CHANGE IN CIRCUMSTANCES
    25  
4.1 Yield Protection
    25  
4.2 Replacement of Banks
    26  
4.3 Availability of Eurodollar Rate Loans
    27  
4.4 Funding Indemnification
    27  
4.5 Taxes
    28  
4.6 Bank Certificates, Survival of Indemnity
    30  
4.7 Defaulting Banks
    30  

-i-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    32  
5.1 Incorporation and Good Standing
    32  
5.2 Corporate Power and Authority: No Conflicts
    32  
5.3 Governmental Approvals
    32  
5.4 Legally Enforceable Agreements
    32  
5.5 Financial Statements
    32  
5.6 Litigation
    33  
5.7 Margin Stock
    33  
5.8 ERISA
    33  
5.9 Insurance
    33  
5.10 Taxes
    33  
5.11 Investment Company Act
    33  
5.12 Bonds
    33  
5.13 Disclosure
    33  
5.14 OFAC
    34  
5.15 Delivery of Documents
    34  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    34  
6.1 Payment of Taxes, Etc.
    34  
6.2 Maintenance of Insurance
    34  
6.3 Preservation of Corporate Existence, Etc.
    34  
6.4 Compliance with Laws, Etc.
    34  
6.5 Visitation Rights
    34  
6.6 Keeping of Books
    35  
6.7 Reporting Requirements
    35  
6.8 Use of Proceeds
    36  
6.9 Maintenance of Properties, Etc.
    37  
6.10 Bonds
    37  
 
       
ARTICLE VII NEGATIVE COVENANTS
    37  
7.1 Liens
    37  
7.2 Sale of Assets
    38  
7.3 Mergers, Etc.
    39  
7.4 Compliance with ERISA
    39  
7.5 Organizational Documents
    39  
7.6 Change in Nature of Business
    39  
7.7 Transactions with Affiliates
    39  
 
       
ARTICLE VIII FINANCIAL COVENANT
    39  
 
       
ARTICLE IX EVENTS OF DEFAULT
    40  
9.1 Events of Default
    40  
9.2 Remedies
    41  
 
       
ARTICLE X WAIVERS, AMENDMENTS AND REMEDIES
    42  
10.1 Amendments
    42  
10.2 Preservation of Rights
    43  

-ii-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XI CONDITIONS PRECEDENT
    43  
11.1 Effectiveness of this Agreement
    43  
11.2 Each Credit Extension
    45  
 
       
ARTICLE XII GENERAL PROVISIONS
    45  
12.1 Successors and Assigns
    45  
12.2 Survival of Representations
    48  
12.3 Governmental Regulation
    48  
12.4 Taxes
    48  
12.5 Choice of Law
    48  
12.6 Headings
    48  
12.7 Entire Agreement
    48  
12.8 Expenses; Indemnification
    48  
12.9 Severability of Provisions
    49  
12.10 Setoff
    49  
12.11 Ratable Payments
    49  
12.12 Nonliability
    50  
12.13 Other Agents
    50  
12.14 USA Patriot Act
    50  
12.15 Electronic Delivery
    50  
12.16 Confidentiality
    52  
 
       
ARTICLE XIII THE AGENT
    52  
13.1 Appointment
    52  
13.2 Powers
    52  
13.3 General Immunity
    53  
13.4 No Responsibility for Recitals, Etc.
    53  
13.5 Action on Instructions of Banks
    53  
13.6 Employment of Agents and Counsel
    53  
13.7 Reliance on Documents; Counsel
    53  
13.8 Agent’s Reimbursement and Indemnification
    53  
13.9 Rights as a Bank
    54  
13.10 Bank Credit Decision
    54  
13.11 Successor Agent
    55  
 
       
ARTICLE XIV NOTICES
    55  
14.1 Giving Notice
    55  
14.2 Change of Address
    55  
 
       
ARTICLE XV COUNTERPARTS
    55  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1
  Pricing Schedule
Schedule 2
  Commitment Schedule
Schedule 3.1
  Existing LCs

EXHIBITS

     
Exhibit A
  Required Opinions from James E. Brunner, Esq., General Counsel of the Company
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Assignment and Assumption Agreement
Exhibit D
  Terms of Subordination (Junior Subordinated Debt)
Exhibit E
  Terms of Subordination (Guaranty of Hybrid Equity Securities/Hybrid Preferred
Securities)

-iv-



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     This REVOLVING CREDIT AGREEMENT, dated as of March 31, 2011, is among
CONSUMERS ENERGY COMPANY, a Michigan corporation (the “Company”), the financial
institutions listed on the signature pages hereof (together with their
respective successors and assigns, the “Banks”) and JPMORGAN CHASE BANK, N.A.,
as Agent.
W I T N E S S E T H:
     WHEREAS, the Company has requested, and the Agent and the Banks have
agreed, on the terms and conditions set forth herein, to enter into a credit
facility in an aggregate amount of $500,000,000;
     NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. As used in this Agreement:
     “Accounting Changes” — see Section 1.3.
     “Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.
     “Advance” means a group of Loans made by the Banks hereunder of the same
Type, made, converted or continued on the same day and, in the case of
Eurodollar Rate Loans, having the same Interest Period.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.
     “Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent for the Banks pursuant to Article XIII, and not in its individual capacity
as a Bank, and any successor Agent appointed pursuant to Article XIII.
     “Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks.
     “Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
of the Outstanding Credit Exposure of all the Banks.

-1-



--------------------------------------------------------------------------------



 



     “Agreement” means this Revolving Credit Agreement, as amended from time to
time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Eurodollar Rate for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in Schedule 1.
     “Arranger” means each of J.P. Morgan Securities LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC, Union Bank, N.A., Citigroup
Global Markets Inc. and RBS Securities Inc.
     “Assignment Agreement” — see Section 12.1(e).
     “Available Aggregate Commitment” means, at any time, the Available
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.
     “Available Commitment” means, at any time, the lesser of (i) the Aggregate
Commitment and (ii) the face amount of the Bonds.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Banks” — see the preamble.
     “Base Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the per annum interest rate determined by the offered
rate per annum at which deposits in U.S. dollars, for a period equal or
comparable to such Interest Period, appears on

-2-



--------------------------------------------------------------------------------



 



page 3750 (or any successor page) of the Dow Jones Market Service as of
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (rounded upwards, if necessary, to the next 1/100 of 1%), or in
the event such offered rate is not available from the Dow Jones Market Service
page, the average rate offered on deposits in U.S. dollars, for a period equal
or comparable to such Interest Period, to the Agent by prime banks in the London
interbank market at approximately 11:00 a.m. (London time), two Business Days
prior to the first day of such Interest Period (rounded upwards, if necessary,
to the next 1/100 of 1%), and in an amount substantially equal to the amount of
JPMorgan Chase Bank, N.A.’s relevant Eurodollar Rate Loan for such Interest
Period (or, in the event that JPMorgan Chase Bank, N.A. is not a Bank hereunder,
in the amount of $5,000,000) .
     “Bond Delivery Agreement” means that certain Bond Delivery Agreement, dated
as of March 31, 2011, between the Company and the Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
     “Bonds” means the series of interest-bearing First Mortgage Bonds created
under the Supplemental Indenture and issued in favor of the Agent.
     “Borrowing Date” means a date on which a Credit Extension is made
hereunder.
     “Borrowing Notice” — see Section 2.8.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollars in the London interbank market.
     “Capital Lease” means any lease which has been or would be capitalized on
the books of the lessee in accordance with GAAP.
     “Change in Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of CMS, or (b) the majority of the board
of directors of CMS shall fail to consist of Continuing Directors, or (c) a
consolidation or merger of CMS shall occur after which the holders of the
outstanding voting capital stock of CMS immediately prior thereto hold less than
50% of the outstanding voting capital stock of the surviving entity, or (d) more
than 50% of the outstanding voting capital stock of CMS shall be transferred to
any entity of which CMS owns less than 50% of the outstanding voting capital
stock, or (e) CMS shall own less than 80% of the Equity Interests of the
Company.
     “Change in Law” means the occurrence, after the date of this Agreement (or
with respect to any Bank, if later, the date on which such Bank becomes a Bank),
of any of the following (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Bank or any LC Issuer (or, for purposes of Section 4.1(a)(iv), by any lending
office of such Bank or by such Bank’s or such LC Issuer’s holding company, if
any) with

-3-



--------------------------------------------------------------------------------



 



any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case , pursuant to Basel III, in the case of each of clauses (i) and (ii),
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
     “Closing Date” means March 31, 2011.
     “CMS” means CMS Energy Corporation, a Michigan corporation.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral Shortfall Amount” — see Section 9.2.
     “Commitment” means, for each Bank, the obligation of such Bank to make
Loans to, and participate in Facility LCs issued upon the application of, the
Company in an aggregate amount not exceeding the amount set forth on Schedule 2
or as set forth in any Assignment Agreement that has become effective pursuant
to Section 12.1, as such amount may be modified from time to time.
     “Commitment Fee” — see Section 2.5.
     “Commitment Fee Rate” means, at any time, the percentage rate per annum at
which Commitment Fees are accruing on the Unused Commitment as set forth in
Schedule 1.
     “Company” — see the preamble.
     “Consolidated Subsidiary” means any Subsidiary the accounts of which are or
are required to be consolidated with the accounts of the Company in accordance
with GAAP.
     “Continuing Director” means, as of any date of determination, any member of
the board of directors of CMS who (a) was a member of such board of directors on
the Closing Date, or (b) was nominated for election or elected to such board of
directors with the approval of the Continuing Directors who were members of such
board of directors at the time of such nomination or election; provided that an
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction shall not be a Continuing
Director unless such individual was a Continuing Director prior thereto.
     “Credit Documents” means this Agreement, the Facility LC Applications (if
any), the Supplemental Indenture, the Bond Delivery Agreement and the Bonds.
     “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.

-4-



--------------------------------------------------------------------------------



 



     “Credit Party” means the Agent, any LC Issuer or any other Bank.
     “Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan),
(d) all liabilities arising in connection with any withdrawal liability under
ERISA to any Multiemployer Plan, (e) all obligations of such Person arising
under acceptance facilities, (f) all obligations of such Person as lessee under
Capital Leases, (g) all obligations of such Person arising under any interest
rate swap, “cap”, “collar” or other hedging agreement; provided that for
purposes of the calculation of Debt for this clause (g) only, the actual amount
of Debt of such Person shall be determined on a net basis to the extent such
agreements permit such amounts to be calculated on a net basis, (h) Off-Balance
Sheet Liabilities, (i) non-contingent obligations of such Person in respect of
letters of credit and bankers’ acceptances, and (j) all guaranties, endorsements
(other than for collection in the ordinary course of business) and other
contingent obligations of such Person to assure a creditor against loss (whether
by the purchase of goods or services, the provision of funds for payment, the
supply of funds to invest in any Person or otherwise) in respect of indebtedness
or obligations of any other Person of the kinds referred to in clauses (a)
through (i) above. Notwithstanding the foregoing, solely for purposes of the
calculation required under Article VIII, Debt shall not include any Junior
Subordinated Debt issued by the Company and owned by any Hybrid Preferred
Securities Subsidiary.
     “Default” means an event which but for the giving of notice or lapse of
time, or both, would constitute an Event of Default.
     “Defaulting Bank” means any Bank that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Bank notifies the Agent in writing
that such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations to fund prospective Loans and participations
in then outstanding Facility LCs under this Agreement, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Agent, or (d) has become the subject of a Bankruptcy Event.

-5-



--------------------------------------------------------------------------------



 



     “Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the release or threatened release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.
     “Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, an interest rate per annum equal to the sum of (i) the
quotient obtained by dividing (a) the Base Eurodollar Rate applicable to such
Interest Period by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period, plus (ii) the Applicable Margin.
     “Eurodollar Rate Loan” means a Loan which bears interest by reference to
the Eurodollar Rate.
     “Event of Default” means an event described in Article IX.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, in the case of each Bank, LC Issuer or applicable
Lending

-6-



--------------------------------------------------------------------------------



 



Installation and the Agent, (i) taxes imposed on its overall net income, and
franchise taxes imposed on it, including Michigan Business Tax, by (a) the
jurisdiction under the laws of which such Bank, such LC Issuer or the Agent is
incorporated or organized or (b) the jurisdiction in which the Agent’s, such LC
Issuer’s or such Bank’s principal executive office or such Bank’s or such LC
Issuer’s applicable Lending Installation is located , and (ii) any U.S. Federal
withholding taxes resulting from FATCA.
     “Existing Credit Agreement” means that certain Fourth Amended and Restated
Revolving Credit Agreement, dated as of March 30, 2007, by and among the
Company, the lenders from time to time party thereto and JPMorgan Chase Bank,
N.A. as agent, together with all other agreements, instruments, documents and
certificates now or hereafter executed and delivered by the Company or any of
its Subsidiaries pursuant thereto and the transactions contemplated thereby, in
each case as amended, modified, supplemented or restated from time to time.
     “Existing LC” — see Section 3.1.
     “Facility LC” — see Section 3.1.
     “Facility LC Application” — see Section 3.3.
     “Facility LC Collateral Account” means a special, interest-bearing account
maintained (pursuant to arrangements satisfactory to the Agent) at the Agent’s
office at the address specified pursuant to Article XIV, which account shall be
in the name of the Company but under the sole dominium and control of the Agent,
for the benefit of the Banks.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its sole discretion.
     “First Mortgage Bonds” means bonds issued by the Company pursuant to the
Indenture.
     “Fitch” means Fitch Inc. or any successor thereto.
     “Floating Rate” means, with respect to a Floating Rate Advance, an interest
rate per annum equal to (i) the Alternate Base Rate plus (ii) the Applicable
Margin, changing when and as the Alternate Base Rate or the Applicable Margin
changes.
     “Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

-7-



--------------------------------------------------------------------------------



 



     “Floating Rate Loan” means a Loan which bears interest at the Floating
Rate.
     “FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect on the Closing Date, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
Section 5.5 (except, for purposes of the financial statements required to be
delivered pursuant to Sections 6.7(b) and (c), for changes concurred in by the
Company’s independent public accountants).
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.
     “Hybrid Equity Securities” means securities issued by the Company or a
Hybrid Equity Securities Subsidiary that (i) are classified as possessing a
minimum of at least two of the following: (x) “intermediate equity content” by
S&P; (y) “Basket C equity credit” by Moody’s; and (z) “50% equity credit” by
Fitch and (ii) require no repayment, prepayment, mandatory redemption or
mandatory repurchase prior to the date that is at least 91 days after the later
of the termination of the Commitments and the repayment in full of all
Obligations.
     “Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.
     “Hybrid Preferred Securities” means any preferred securities issued by a
Hybrid Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:
     (i) such Hybrid Preferred Securities Subsidiary lends substantially all of
the proceeds from the issuance of such preferred securities to the Company or a
wholly-owned direct or indirect Subsidiary of the Company in exchange for Junior
Subordinated Debt issued by the Company or such wholly-owned direct or indirect
Subsidiary, respectively;

-8-



--------------------------------------------------------------------------------



 



     (ii) such preferred securities contain terms providing for the deferral of
interest payments corresponding to provisions providing for the deferral of
interest payments on such Junior Subordinated Debt; and
     (iii) the Company or a wholly-owned direct or indirect Subsidiary of the
Company (as the case may be) makes periodic interest payments on such Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.
     “Hybrid Preferred Securities Subsidiary” means any Delaware business trust
(or similar entity) (i) all of the common equity interest of which is owned
(either directly or indirectly through one or more wholly-owned Subsidiaries of
the Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.
     “Indenture” means the Indenture, dated as of September 1, 1945, as
supplemented and amended from time to time, from the Company to The Bank of New
York Mellon, as successor trustee.
     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months, or such shorter period agreed to by the Company
and the Banks, commencing on a Business Day selected by the Company pursuant to
this Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter (or such
shorter period agreed to by the Company and the Banks); provided that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month (or such shorter period, as applicable), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or such shorter period, as applicable). If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day; provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. The Company may not select
any Interest Period that ends after the scheduled Termination Date.
     “Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in exchange for the proceeds of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit D,
or pursuant to other terms and conditions satisfactory to the Majority Banks.
     “LC Fee” — see Section 3.4.
     “LC Issuer” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC and
Union Bank, N.A. (or any subsidiary or affiliate of any of the foregoing
designated by such Person) in

-9-



--------------------------------------------------------------------------------



 



its capacity as an issuer of Facility LCs hereunder, and any other Bank
designated by the Company that (i) agrees to be an issuer of Facility LCs
hereunder (which agreement may include a maximum limit on the aggregate face
amount of all Facility LCs to be issued by such Bank hereunder, and such Bank
and the Company shall provide notice of such limitation to the Agent) and
(ii) is approved by the Agent (such approval not to be unreasonably withheld or
delayed); provided that, solely with respect to the Existing LCs issued by Wells
Fargo Bank, National Association, Wells Fargo Bank, National Association shall
be deemed to be an LC Issuer (and each reference in this Agreement to an “LC
Issuer” solely when made in respect of the Existing LCs issued by Wells Fargo
Bank, National Association, shall be deemed to refer to Wells Fargo Bank,
National Association).
     “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.
     “LC Payment Date” — see Section 3.5.
     “Lending Installation” means any office, branch, subsidiary or Affiliate of
a Bank.
     “Lien” means any lien (statutory or otherwise), security interest,
mortgage, deed of trust, priority, pledge, charge, conditional sale, title
retention agreement, financing lease or other encumbrance or similar right of
others, or any agreement to give any of the foregoing.
     “Loan” — see Section 2.1.
     “Majority Banks” means, as of any date of determination, Banks in the
aggregate having more than 50% of the Aggregate Commitment as of such date or,
if the Aggregate Commitment has been terminated, Banks in the aggregate holding
more than 50% of the aggregate unpaid principal amount of the Aggregate
Outstanding Credit Exposure as of such date.
     “Material Adverse Change” means any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on
(a) the financial condition or results of operations of the Company and its
Consolidated Subsidiaries, taken as a whole, (b) the Company’s ability to
perform its obligations under any Credit Document or (c) the validity or
enforceability of any Credit Document or the rights or remedies of the Agent or
the Banks thereunder.
     “Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10% of the consolidated assets of the Company and its
Consolidated Subsidiaries.
     “Modify” and “Modification” — see Section 3.1.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

-10-



--------------------------------------------------------------------------------



 



     “Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.
     “Net Worth” means, with respect to any Person, the excess of such Person’s
total assets over its total liabilities, total assets and total liabilities each
to be determined in accordance with GAAP consistently applied, excluding from
the determination of total assets (i) goodwill, organizational expenses,
research and development expenses, trademarks, trade names, copyrights, patents,
patent applications, licenses and rights in any thereof, and other similar
intangibles, (ii) cash held in a sinking or other analogous fund established for
the purpose of redemption, retirement or prepayment of capital stock or Debt,
and (iii) any item not included in clause (i) or (ii) above, that is treated as
an intangible asset in conformity with GAAP.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other obligations (including indemnities and interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Company to the Banks or to any Bank, any LC Issuer or the Agent arising
under the Credit Documents.
     “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capital Lease, or (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person; but
excluding from this definition, any Operating Leases.
     “Operating Lease” of a Person means any lease of Property (other than a
Capital Lease) by such Person as lessee.
     “Other Taxes” — see Section 4.5(b).
     “Outstanding Credit Exposure” means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.
     “Parent” means, with respect to any Bank, any Person as to which such Bank
is, directly or indirectly, a subsidiary.
     “Payment Date” means the second Business Day of each calendar quarter
occurring after the Closing Date.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture,

-11-



--------------------------------------------------------------------------------



 



governmental authority or other entity of whatever nature.
     “Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.
     “Plan Termination Event” means (a) a Reportable Event described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
Reportable Event not subject to the provision for 30-day notice to the PBGC
under such regulations), (b) the withdrawal of the Company or any ERISA
Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate a Plan by the PBGC or to appoint a trustee to administer any Plan.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Pro Rata Share” means, with respect to a Bank, a portion equal to (i) a
fraction the numerator of which is such Bank’s Commitment and the denominator of
which is the Aggregate Commitment and (ii) after the Commitments of all of the
Banks have terminated, a fraction the numerator of which is the Outstanding
Credit Exposure for such Bank, and the denominator of which is the Aggregate
Outstanding Credit Exposure at such time; provided, that in the case of
Section 4.7(c)(i), when a Defaulting Bank shall exist the Commitment or
Outstanding Credit Exposure, as applicable, of such Defaulting Bank shall be
disregarded when calculating such Bank’s “Pro Rata Share”.
     “Regulation D” means Regulation D of the FRB from time to time in effect
and shall include any successor or other regulation or official interpretation
of the FRB relating to reserve requirements applicable to member banks of the
Federal Reserve System.
     “Regulation U” means Regulation U of the FRB from time to time in effect
and shall include any successor or other regulation or official interpretation
of the FRB relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks.
     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Company then outstanding under Article III to reimburse the
applicable LC Issuer for amounts paid by such LC Issuer in respect of any one or
more drawings under Facility LCs issued by such LC Issuer.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

-12-



--------------------------------------------------------------------------------



 



     “Reportable Event” has the meaning assigned to that term in Title IV of
ERISA.
     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “S&P” means Standard and Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
     “SEC” means the Securities and Exchange Commission or any governmental
authority which may be substituted therefor.
     “Secured Debt” has the meaning assigned to such term in Schedule 1.
     “Securitized Bonds” means nonrecourse bonds or similar asset-backed
securities issued by a special-purpose Subsidiary of the Company which are
payable solely from specialized charges authorized by the utility commission of
the relevant state in connection with the recovery of (x) stranded regulatory
costs, (y) stranded clean air and pension costs and (z) other “Qualified Costs”
(as defined in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan
Public Service Commission.
     “Senior Debt Rating” has the meaning assigned to such term in Schedule 1.
     “Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.
     “Substitute Rating Agency” has the meaning assigned to such term in
Schedule 1.
     “Supplemental Indenture” means that certain Supplemental Indenture, dated
as of March 31, 2011, between the Company and The Bank of New York Mellon, as
successor trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
     “Taxes” means any and all present or future taxes, duties, assessments,
fees, levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, that are imposed by a Governmental
Authority on or with respect to any payment made by the Company hereunder or
under any Bond or Facility LC, but excluding Excluded Taxes and Other Taxes.
     “Termination Date” means the earlier of (i) March 31, 2016 and (ii) the
date on which the Commitments are terminated.

-13-



--------------------------------------------------------------------------------



 



     “Total Consolidated Capitalization” means, at any date of determination,
without duplication, the sum of (a) Total Consolidated Debt plus all amounts
excluded from Total Consolidated Debt pursuant to clauses (ii), (iii), (iv) and
(vi) of the proviso to the definition of such term (but only, in the case of
securities of the type described in clause (iii) or (iv) of such proviso, to the
extent such securities have been deemed to be equity pursuant to Financial
Accounting Standards Board Statement No. 150), (b) equity of the common
stockholders of the Company, (c) equity of the preference stockholders of the
Company and (d) equity of the preferred stockholders of the Company, in each
case determined at such date.
     “Total Consolidated Debt” means, at any date of determination, the
aggregate Debt of the Company and its Consolidated Subsidiaries (including,
without limitation, all Off-Balance Sheet Liabilities); provided that Total
Consolidated Debt shall exclude, without duplication, (i) the principal amount
of any Securitized Bonds, (ii) any Junior Subordinated Debt of the Company owned
by any Hybrid Equity Securities Subsidiary or Hybrid Preferred Securities
Subsidiary, (iii) Hybrid Equity Securities or Hybrid Preferred Securities
outstanding as of December 31, 2002 (including any guaranty by the Company of
payments with respect to such Hybrid Equity Securities or Hybrid Preferred
Securities, provided that such guaranty is subordinated to the rights of the
Banks hereunder and under the other Credit Documents pursuant to terms of
subordination substantially similar to those set forth in Exhibit E, or pursuant
to other terms and conditions satisfactory to the Majority Banks), (iv) such
percentage of the Net Proceeds from any issuance of hybrid debt/equity
securities (other than Junior Subordinated Debt, Hybrid Equity Securities and
Hybrid Preferred Securities) by the Company or any Consolidated Subsidiary as
shall be agreed to be deemed equity by the Agent and the Company prior to the
issuance thereof (which determination shall be based on, among other things, the
treatment (if any) given to such securities by the applicable rating agencies),
(v) to the extent that any portion of the disposition of the Company’s Palisades
Nuclear Plant shall be required to be accounted for as a financing under GAAP
rather than as a sale, the amount of liabilities reflected on the Company’s
consolidated balance sheet as the result of such disposition, (vi) Debt of any
Affiliate of the Company that is (1) consolidated on the financial statements of
the Company solely as a result of the effect and application of Financial
Accounting Standards Board No. 46 and of Accounting Research Bulletin No. 51,
Consolidated Financial Statements, as modified by Statement of Financial
Accounting Standards No. 94, and (2) non-recourse to the Company or any of its
Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries), (vii) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Emerging
Issues Task Force (“EITF”) Issue 01-8, any subsequent EITF Issue or
recommendation or other interpretation, bulletin or other similar document by
the Financial Accounting Standards Board on or related to such re-categorization
and (viii) any non-cash obligations resulting from the adoption of Financial
Accounting Standards Board Statement No. 158 and any proposed amendment thereto,
to the extent such obligations are required to be treated as debt.
     “Type” — see Section 2.4.
     “Unsecured Debt” has the meaning assigned to such term in Schedule 1.
     “Unused Commitment” means, at any time, the Aggregate Commitment then in
effect minus the Aggregate Outstanding Credit Exposure at such time.

-14-



--------------------------------------------------------------------------------



 



     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.
     1.2 Interpretation.
     (a) The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.
     (b) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”
     (c) Unless otherwise specified, each reference to an Article, Section,
Exhibit and Schedule means an Article or Section of or an Exhibit or Schedule to
this Agreement.
     (d) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
     (e) The word “will” shall be construed to have the same meaning and effect
as the word “shall”.
     (f) The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.
     (g) Unless the context requires otherwise, any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein)
     (h) Unless the context requires otherwise, any definition of or reference
to any statute, rule or regulation shall be construed as referring thereto as
from time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws),
     (i) Unless the context requires otherwise, any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof,
     (j) Unless the context requires otherwise, the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
     (k) Unless the context requires otherwise, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

-15-



--------------------------------------------------------------------------------



 



     1.3 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. If any changes in generally accepted
accounting principles are hereafter required or permitted and are adopted by the
Company or any of its Subsidiaries, or the Company or any of its Subsidiaries
shall change its application of generally accepted accounting principles with
respect to any Off-Balance Sheet Liabilities (including the application of
Financial Accounting Standards Board Interpretation Nos. 45 and 46 and Financial
Accounting Standards Board Statement No. 150), in each case with the agreement
of its independent certified public accountants, and such changes result in a
change in the method of calculation of any of the financial covenants, tests,
restrictions or standards herein or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree, at the Company’s
request, to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating the Company’s and its
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided that, until such provisions are amended
in a manner reasonably satisfactory to the Majority Banks, no Accounting Change
shall be given effect in such calculations. In the event such amendment is
entered into, all references in this Agreement to GAAP shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Debt in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Debt in a reduced or bifurcated manner as described therein,
and such Debt shall at all times be valued at the full stated principal amount
thereof.
ARTICLE II
THE ADVANCES
     2.1 Commitment. From and including the Closing Date and prior to the
Termination Date, each Bank severally agrees, on the terms and conditions set
forth in this Agreement, (a) to make loans to the Company from time to time (the
“Loans”), and (b) to participate in Facility LCs issued upon the request of the
Company from time to time; provided that, after giving effect to the making of
each such Loan and the issuance of each such Facility LC, such Bank’s
Outstanding Credit Exposure shall not exceed its Commitment. In no event may the
Aggregate Outstanding Credit Exposure exceed the Available Commitment. Subject
to the terms and conditions of this Agreement, the Company may borrow, repay and
reborrow at any time prior to the Termination Date. The Commitments shall expire
on the Termination Date.
     2.2 Repayment. The Aggregate Outstanding Credit Exposure and all other
unpaid obligations of the Company hereunder shall be paid in full on the
Termination Date.
     2.3 Ratable Loans. Each Advance shall consist of Loans made by the several
Banks

-16-



--------------------------------------------------------------------------------



 



ratably according to their Pro Rata Shares.
     2.4 Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances (each a “Type” of Advance), or a combination thereof, as
selected by the Company in accordance with Sections 2.8 and 2.9.
     2.5 Fees and Changes in Commitments.
     (a) The Company agrees to pay to the Agent for the account of each Bank
according to its Pro Rata Share a commitment fee (the “Commitment Fee”) at the
Commitment Fee Rate on the daily Unused Commitment from the Closing Date to but
not including the date on which this Agreement is terminated in full and all of
the Obligations hereunder have been paid in full. The Commitment Fee shall be
payable quarterly in arrears on each Payment Date (for the quarter then most
recently ended), on the date of any reduction of the Aggregate Commitment
pursuant to clause (b) below and on the Termination Date (for the period then
ended for which such fee has not previously been paid) and shall be calculated
for actual days elapsed on the basis of a 360 day year.
     (b) The Company may permanently reduce the Aggregate Commitment in whole,
or in part ratably among the Banks in the minimum amount of $10,000,000 (and in
multiples of $1,000,000 if in excess thereof), upon at least five (5) Business
Days’ prior written notice to the Agent, which notice shall specify the amount
of any such reduction; provided that the Aggregate Commitment may not be reduced
below the Aggregate Outstanding Credit Exposure. All accrued Commitment Fees
shall be payable on the effective date of any termination of the obligation of
the Banks to make Credit Extensions hereunder.
     2.6 Minimum Amount of Advances. Each Advance shall be in the minimum amount
of $10,000,000 (and in integral multiples of $1,000,000 if in excess thereof);
provided that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment (rounded down, if necessary, to an integral multiple of
$1,000,000).
     2.7 Principal Payments. The Company may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances or, in a minimum
aggregate amount of $10,000,000 or a higher integral multiple of $1,000,000, any
portion of the outstanding Floating Rate Advances upon one (1) Business Day’s
prior written notice to the Agent. The Company may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 4.4 but without penalty or premium, all outstanding Eurodollar Advances
or, in a minimum aggregate amount of $10,000,000 or a higher integral multiple
of $1,000,000, any portion of any outstanding Eurodollar Advance upon three
(3) Business Days’ prior written notice to the Agent; provided that if, after
giving effect to any such prepayment, the principal amount of any Eurodollar
Advance is less than $10,000,000, such Eurodollar Advance shall automatically
convert into a Floating Rate Advance. If at any time the Aggregate Outstanding
Credit Exposure exceeds the Available Aggregate Commitment, the Company shall
immediately repay Advances or cash collateralize LC Obligations in the Facility
LC Collateral Account in accordance with the procedures set forth in
Section 9.2, as applicable, in an aggregate principal amount sufficient to cause
the Aggregate Outstanding Credit Exposure to be less than or equal to the
Aggregate Available Commitment.

-17-



--------------------------------------------------------------------------------



 



     2.8 Method of Selecting Types and Interest Periods for New Advances. The
Company shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Company
shall give the Agent irrevocable notice (a “Borrowing Notice”) not later than
12:00 noon (New York City time) on the Borrowing Date of each Floating Rate
Advance and not later than 12:00 noon (New York City time) three (3) Business
Days before the Borrowing Date for each Eurodollar Advance, specifying:
     (i) the Borrowing Date, which shall be a Business Day;
     (ii) the aggregate amount of such Advance;
     (iii) the Type of Advance selected; and
     (iv) in the case of each Eurodollar Advance, the initial Interest Period
applicable thereto.
Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice. Not later than 3:00 p.m. (New York City time) on each
Borrowing Date, each Bank shall make available its Loan in funds immediately
available in Chicago, Illinois to the Agent at its address specified pursuant to
Section 14.1. To the extent funds are received from the Banks, the Agent will
make such funds available to the Company at the Agent’s aforesaid address. No
Bank’s obligation to make any Loan shall be affected by any other Bank’s failure
to make any Loan.
     2.9 Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.2 or 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.2 or 2.7 or
(y) the Company shall have given the Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.6, the Company may elect from
time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance. The Company shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
12:00 noon (New York City time) at least three Business Days prior to the date
of the requested conversion or continuation, specifying:
     (i) the requested date, which shall be a Business Day, of such conversion
or continuation;
     (ii) the aggregate amount and Type of the Advance which is to be converted
or continued; and
     (iii) the amount of the Advance which is to be converted into or continued
as a

-18-



--------------------------------------------------------------------------------



 



Eurodollar Advance and the duration of the Interest Period applicable thereto;
provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.
     2.10 Interest Rates, Interest Payment Dates. (a) Subject to Section 2.11,
each Advance shall bear interest as follows:
     (i) at any time such Advance is a Floating Rate Advance, at a rate per
annum equal to the Floating Rate from time to time in effect; and
     (ii) at any time such Advance is a Eurodollar Advance, at a rate per annum
equal to the Eurodollar Rate for each applicable Interest Period.
Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.
     (b) Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date and on the Termination Date. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which such Eurodollar Advance is prepaid and on the Termination
Date. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Eurodollar
Advances, interest on Floating Rate Advances based on the Federal Funds
Effective Rate and the LC Fee shall be calculated for actual days elapsed on the
basis of a 360-day year. Interest on Floating Rate Advances based on the Prime
Rate shall be calculated for actual days elapsed on the basis of a 365- or
366-day year, as appropriate. Interest on each Advance shall accrue from and
including the date such Advance is made to but excluding the date payment
thereof is received in accordance with Section 2.12. If any payment of principal
of or interest on an Advance shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day (unless, in
the case of a Eurodollar Advance, such next succeeding Business Day falls in a
new calendar month, in which case such payment shall be due on the immediately
preceding Business Day) and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
     2.11 Rate after Maturity. Any Advance not paid by the Company at maturity,
whether by acceleration or otherwise, shall bear interest until paid in full at
a rate per annum equal to the higher of (i) the rate otherwise applicable
thereto plus 2.00% or (ii) the Floating Rate plus 2.00%.
     2.12 Method of Payment; Sharing Set-Offs. (a) All payments of principal,
interest and fees hereunder shall be made in immediately available funds to the
Agent at its address specified on its signature page to this Agreement (or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Company), without setoff or counterclaim, not later than 12:00 noon (New
York City time) on the date when due and shall (except in the case of
Reimbursement Obligations for which the applicable LC Issuer has not been fully
indemnified by the Banks, or as otherwise specifically required hereunder) be
applied ratably by the Agent

-19-



--------------------------------------------------------------------------------



 



among the Banks. Funds received after such time shall be deemed received on the
following Business Day unless the Agent shall have received from, or on behalf
of, the Company a Federal Reserve reference number with respect to such payment
before 1:00 p.m. (New York City time) on the date of such payment. Each payment
delivered to the Agent for the account of any Bank shall be delivered promptly
by the Agent in the same type of funds received by the Agent to such Bank at the
address specified for such Bank in its Administrative Questionnaire or at any
Lending Installation specified in a notice received by the Agent from such Bank.
The Agent is hereby authorized to charge the account of the Company maintained
with JPMorgan Chase Bank, N.A., if any, for each payment of principal, interest,
Reimbursement Obligations and fees as such payment becomes due hereunder. Each
reference to the Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to each LC Issuer, in the case of payments required to be
made by the Company to such LC Issuer pursuant to Section 3.6.
          (b) If any Bank shall fail to make any payment required to be made by
it pursuant to Section 2.8, Section 2.15, Section 3.5 or Section 13.8, then the
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Agent for the account of such Bank
and for the benefit of the Agent or the LC Issuer to satisfy such Bank’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     2.13 Bonds; Record-keeping; Telephonic Notices.
     (a) The obligation of the Company to repay the Obligations shall be
evidenced by one or more Bonds.
     (b) Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Bank
resulting from each Loan made by such Bank from time to time, including the
amounts of principal and interest payable and paid to such Bank from time to
time hereunder.
     (c) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and, if applicable, the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Bank hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Agent hereunder from the Company and each Bank’s share thereof.
     (d) The entries maintained in the accounts maintained pursuant to clauses
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided that the
failure of the Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Company to repay the
Obligations in accordance with their terms.
     (e) The Company hereby authorizes the Banks and the Agent to make Advances
based on telephonic notices made by any person or persons the Agent or any Bank
in good faith believes to be acting on behalf of the Company. The Company agrees
to deliver promptly to the Agent a written confirmation of each telephonic
notice signed by a Designated Officer. If the

-20-



--------------------------------------------------------------------------------



 



written confirmation differs in any material respect from the action taken by
the Agent and the Banks, the records of the Agent and the Banks shall govern
absent manifest error.
     2.14 Lending Installations. Subject to the provisions of Section 4.6, each
Bank may book its Loans and its participation in any LC Obligations and each LC
Issuer may book the Facility LCs issued by it at any Lending Installation
selected by such Bank or such LC Issuer, as the case may be, and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the Loans shall be deemed held by the
applicable Bank for the benefit of such Lending Installation. Each Bank may, by
written or facsimile notice to the Company, designate a Lending Installation
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account payments on the Loans or payments with respect to Facility LCs
are to be made.
     2.15 Non-Receipt of Funds by the Agent. Unless a Bank or the Company, as
the case may be, notifies the Agent prior to the time on the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Bank, the
proceeds of a Loan or (ii) in the case of the Company, a payment of principal,
interest or fees to the Agent for the account of the Banks, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Bank or the Company, as the case may be, has not in fact made such payment
to the Agent, the recipient of such payment shall, on demand by the Agent, repay
to the Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to (i) in the case of payment by a Bank, the Federal Funds
Rate for such day or (ii) in the case of payment by the Company, the interest
rate applicable to the relevant Loan.
ARTICLE III
LETTER OF CREDIT FACILITY
     3.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit and, to the extent
agreed to by any applicable LC Issuer, direct-pay letters of credit, denominated
in U.S. dollars (each, a “Facility LC”) and to renew, extend, increase, decrease
or otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Closing Date and prior
to the Termination Date upon the request of the Company; provided, however, that
in no event shall (i) immediately after each such Facility LC is issued or
Modified, the Aggregate Outstanding Credit Exposure exceed the Available
Commitment, (ii) immediately after each such Facility LC is issued or Modified,
the amount of the LC Obligations exceed $325,000,000, (iii) immediately after
each such Facility LC is issued or Modified, the LC Obligations in respect of
all Facility LCs issued by any LC Issuer exceed (x) $225,000,000, with respect
to JPMorgan Chase Bank, N.A., (y) $100,000,000, with respect to each of Barclays
Bank PLC and Union Bank, N.A. and (z) $104,126,388.90, with respect to Wells
Fargo Bank, National Association and (iv) a Facility LC (x) be issued later than
30 days prior to the scheduled Termination Date, (y) have an expiry date later
than the earlier of (1) the date one year after the date of the issuance of such
Facility LC (or, in the case of any renewal or extension thereof, one year after
such renewal or extension and provided that such Facility LC may contain
customary “evergreen”

-21-



--------------------------------------------------------------------------------



 



provisions pursuant to which the expiry date is automatically extended by a
specific time period unless such LC Issuer gives notice to the beneficiary of
such Facility LC at least a specified time period prior to the expiry date then
in effect) and (2) the fifth Business Day prior to the scheduled Termination
Date or (z) provide for time drafts. Notwithstanding the foregoing, the letters
of credit identified on Schedule 3.1 (the “Existing LCs”) shall be deemed to be
“Facility LCs” issued on the Closing Date for all purposes of the Credit
Documents.
     3.2 Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Article III, such LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Bank, and each Bank shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from such LC Issuer, a participation in such Facility LC (and each Modification
thereof) and the related LC Obligations in proportion to its Pro Rata Share.
     3.3 Notice. Subject to Section 3.1, the Company shall give the Agent and
the applicable LC Issuer notice prior to 12:00 noon (New York City time) at
least three (3) Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Agent shall promptly notify each Bank, of the contents thereof and of the amount
of such Bank’s participation in such proposed Facility LC. Each Bank, shall
within two (2) Business Days following the date on which it receives such notice
from the Agent, notify the Agent whether such Bank consents to the issuance or
Modification of such Facility LC (which consent shall be in the sole and
absolute discretion of such Bank), it being understood and agreed that unless
and until each Bank consents in writing to such issuance or Modification, such
Facility LC will not be issued or Modified by the applicable LC Issuer. The
issuance or Modification by an LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article XI (the satisfaction of which
such LC Issuer shall have no duty to ascertain), be subject to the conditions
precedent that such Facility LC shall be satisfactory to such LC Issuer and that
the Company shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as such LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.
     3.4 LC Fees. The Company shall pay to the Agent, for the account of the
Banks ratably in accordance with their respective Pro Rata Shares, a letter of
credit fee (the “LC Fee”) at a per annum rate equal to the Applicable Margin for
Eurodollar Rate Loans in effect from time to time on the daily undrawn stated
amount of each Facility LC, such fee to be payable in arrears on each Payment
Date and the Termination Date (and, if applicable, thereafter on demand). The
Company shall also pay to each LC Issuer for its own account (a) a fronting fee
for each Facility LC at the time and in the amount separately agreed by the
Company and such LC Issuer, and (b) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time.
     3.5 Administration; Reimbursement by Banks. Upon receipt from the
beneficiary of

-22-



--------------------------------------------------------------------------------



 



any Facility LC of any demand for payment under such Facility LC, the applicable
LC Issuer shall notify the Agent and the Agent shall promptly notify the Company
and each other Bank as to the amount to be paid by such LC Issuer as a result of
such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of an LC Issuer to the Company and each Bank shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC issued by such LC Issuer in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by such LC Issuer, each Bank shall
be unconditionally and irrevocably liable without regard to the occurrence of
any Default, Event of Default or any condition precedent whatsoever, to
reimburse such LC Issuer on demand for (i) such Bank’s Pro Rata Share of the
amount of each payment made by such LC Issuer under each Facility LC issued by
it to the extent such amount is not reimbursed by the Company pursuant to
Section 3.6 below, plus (ii) interest on the foregoing amount to be reimbursed
by such Bank, for each day from the date of such LC Issuer’s demand for such
reimbursement (or, if such demand is made after 12:00 noon (New York City time)
on such date, from the next succeeding Business Day) to the date on which such
Bank pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.
     3.6 Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by it, without presentment, demand, protest
or other formalities of any kind; provided that neither the Company nor any Bank
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Company or such Bank to the extent, but
only to the extent, caused by (i) the willful misconduct or gross negligence of
such LC Issuer in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (ii) such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the applicable LC Issuer and
remaining unpaid by the Company shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to (x) the rate applicable to Floating
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 1.00% plus the rate applicable to Floating Rate
Advances for such day if such day falls after such LC Payment Date. The
applicable LC Issuer will pay to each Bank ratably in accordance with its Pro
Rata Share all amounts received by such LC Issuer from the Company for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Bank has made payment to such LC Issuer in respect of such Facility LC pursuant
to Section 3.5. Subject to the terms and conditions of this Agreement (including
the submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article XI),
the Company may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.
     3.7 Obligations Absolute. The Company’s obligations under this Article III
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff,

-23-



--------------------------------------------------------------------------------



 



counterclaim or defense to payment which the Company may have or have had
against any LC Issuer, any Bank or any beneficiary of a Facility LC. The Company
further agrees with the LC Issuers and the Banks that the LC Issuers and the
Banks shall not be responsible for, and the Company’s Reimbursement Obligation
in respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Company, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Company or of any of its Affiliates against the beneficiary of
any Facility LC or any such transferee. Subject to the proviso contained in the
first sentence of Section 3.6, no LC Issuer shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Facility LC. The
Company agrees that any action taken or omitted by any LC Issuer or any Bank
under or in connection with a Facility LC and the related drafts and documents,
if done without gross negligence or willful misconduct, shall be binding upon
the Company and shall not put any LC Issuer or any Bank under any liability to
the Company. Nothing in this Section 3.7 is intended to limit the right of the
Company to make a claim against any LC Issuer for damages as contemplated by the
proviso to the first sentence of Section 3.6.
     3.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, teletype or electronic message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by such LC
Issuer. Each LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Majority Banks as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Article III, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Banks and any
future holders of a participation in any Facility LC.
     3.9 Indemnification. The Company hereby agrees to indemnify and hold
harmless each Bank, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, reasonable costs or expenses which such Bank,
such LC Issuer or the Agent may incur (or which may be claimed against such
Bank, such LC Issuer or the Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Facility LC or any actual or proposed use of any
Facility LC, including any claims, damages, losses, liabilities, costs or
expenses which any LC Issuer may incur by reason of or in connection with (i)
the failure of any other Bank to fulfill or comply with its obligations to such
LC Issuer hereunder (but nothing herein contained shall affect any rights the
Company may have against any Defaulting Bank) or (ii) by reason of or on account
of such LC Issuer issuing any

-24-



--------------------------------------------------------------------------------



 



Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Company shall not be required to indemnify any Bank, any LC Issuer or the Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of any LC Issuer in determining whether a request presented under any Facility
LC issued by it complied with the terms of such Facility LC or (y) any LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 3.9 is intended to limit the
obligations of the Company under any other provision of this Agreement.
     3.10 Banks’ Indemnification. Each Bank shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer (in such LC Issuer’s capacity as an
LC Issuer), its Affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Company) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct or such LC Issuer’s failure to pay under any
Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Article III or any
action taken or omitted by such indemnitees hereunder (in such LC Issuer’s
capacity as an LC Issuer).
     3.11 Rights as a Bank. In its capacity as a Bank, each LC Issuer shall have
the same rights and obligations as any other Bank.
ARTICLE IV
CHANGE IN CIRCUMSTANCES
     4.1 Yield Protection.
     (a) If any Change in Law,
     (i) subjects any Bank, any LC Issuer or any applicable Lending Installation
to any tax, duty, charge, withholding levy, imposts, deduction, assessment or
fee on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Taxes, (B) Excluded Taxes, and (C) Other
Taxes), or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by any Bank, any LC
Issuer or any applicable Lending Installation (including any reserve costs under
Regulation D with respect to Eurocurrency liabilities (as defined in
Regulation D)), or
     (iii) imposes any other condition the result of which is to increase the
cost to any Bank, any LC Issuer or any applicable Lending Installation of
making, funding or

-25-



--------------------------------------------------------------------------------



 



maintaining Credit Extensions (including any participations in Facility LCs), or
reduces any amount receivable by any Bank, any LC Issuer or any applicable
Lending Installation in connection with Credit Extensions (including any
participations in Facility LCs) or requires any Bank, any LC Issuer or any
applicable Lending Installation to make any payment calculated by reference to
its Outstanding Credit Exposure or interest received by it, by an amount deemed
material by such Bank or such LC Issuer, or
     (iv) affects the amount of capital required or expected to be maintained by
any Bank, any LC Issuer or any applicable Lending Installation or any
corporation controlling any Bank or any LC Issuer and such Bank or such LC
Issuer, as applicable, determines the amount of capital required is increased by
or based upon the existence of this Agreement or its obligation to make Credit
Extensions (including any participations in Facility LCs) hereunder or of
commitments of this type,
then, upon presentation by such Bank or such LC Issuer to the Company of a
certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by such Bank or such LC Issuer for the period of
up to ninety (90) days prior to the date on which such certificate is delivered
to the Company and the Agent, to be sufficient to compensate such Bank or such
LC Issuer, as applicable, in light of such circumstances, the Company shall
within thirty (30) days of such delivery of such certificate pay to the Agent
for the account of such Bank or such LC Issuer, as applicable, the specified
amounts set forth on such certificate. The affected Bank or LC Issuer, as
applicable, shall deliver to the Company and the Agent a certificate setting
forth the basis of the claim and specifying in reasonable detail the calculation
of such increased expense, which certificate shall be prima facie evidence as to
such increase and such amounts. An affected Bank or LC Issuer, as applicable,
may deliver more than one certificate to the Company during the term of this
Agreement. In making the determinations contemplated by the above-referenced
certificate, any Bank and any LC Issuer may make such reasonable estimates,
assumptions, allocations and the like that such Bank or such LC Issuer, as
applicable, in good faith determines to be appropriate, and such Bank’s or such
LC Issuer’s selection thereof in accordance with this Section 4.1 shall be
conclusive and binding on the Company, absent manifest error.
     (b) No Bank or LC Issuer shall be entitled to demand compensation or be
compensated hereunder to the extent that such compensation relates to any period
of time more than ninety (90) days prior to the date upon which such Bank or
such LC Issuer, as applicable, first notified the Company of the occurrence of
the event entitling such Bank or such LC Issuer, as applicable, to such
compensation (unless, and to the extent, that any such compensation so demanded
shall relate to the retroactive application of any event so notified to the
Company).
     4.2 Replacement of Banks.
     (a) If any Bank shall make a demand for payment under Section 4.1, then
within thirty (30) days after such demand, the Company may, with the approval of
the Agent and each LC Issuer which has issued a Facility LC which is then
outstanding or in respect of which there is any unreimbursed Reimbursement
Obligation (which approvals shall not be unreasonably withheld) and provided
that no Default or Event of Default shall then have occurred and be

-26-



--------------------------------------------------------------------------------



 



continuing, demand, at the Company’s sole cost and expense, that such Bank
assign to one or more financial institutions designated by the Company and
approved by the Agent all (but not less than all) of such Bank’s Commitment and
Outstanding Credit Exposure within the period ending on the later of such 30th
day and the last day of the longest of the then current Interest Periods or
maturity dates for such Outstanding Credit Exposure. Any such assignment shall
be consummated on terms satisfactory to the assigning Bank; provided that such
Bank’s consent to such assignment shall not be unreasonably withheld.
     (b) If the Company shall elect to replace a Bank pursuant to clause (a)
above, the Company shall prepay the Outstanding Credit Exposure of such Bank,
and the financial institution or institutions selected by the Company shall
replace such Bank as a Bank hereunder pursuant to an instrument satisfactory to
the Company, the Agent and the Bank being replaced by making Credit Extensions
to the Company in the amount of the Outstanding Credit Exposure of such
assigning Bank and assuming all the same rights and responsibilities hereunder
as such assigning Bank and having the same Commitment as such assigning Bank.
     (c) If any Bank becomes a Defaulting Bank, then the Company may, at its
sole expense and effort, upon notice to such Bank and the Agent, require such
Bank to assign and delegate, without recourse (in accordance with and subject to
the restrictions contained in Section 12.1), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if such Bank accepts such
assignment); provided that (i) to the extent required pursuant to
Section 12.1(c), the Company shall have received the necessary consents from the
Agent and the LC Issuer, if any, and (ii) such Bank shall have received payment
of an amount equal to its Outstanding Credit Exposure, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such Outstanding Credit Exposure and accrued interest and
fees) or the Company (in the case of all other amounts). A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
     4.3 Availability of Eurodollar Rate Loans. If:
     (a) any Bank determines that maintenance of a Eurodollar Rate Loan at a
suitable Lending Installation would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, or
     (b) the Majority Banks determine that (i) deposits of a type and maturity
appropriate to match fund Eurodollar Rate Loans are not available or (ii) the
Base Eurodollar Rate does not accurately reflect the cost of making or
maintaining a Eurodollar Rate Loan,
then the Agent shall suspend the availability of Eurodollar Rate Loans and, in
the case of clause (a), require any outstanding Eurodollar Rate Loans to be
converted to Floating Rate Loans on such date as is required by the applicable
law, rule, regulation or directive.
     4.4 Funding Indemnification. If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of an applicable Interest Period,
whether because of prepayment or otherwise, or a Eurodollar Rate Loan is not
made on the date specified by the Company for any

-27-



--------------------------------------------------------------------------------



 



reason other than default by the Banks, the Company will indemnify each Bank for
any loss or cost (but not lost profits) incurred by it resulting therefrom,
including any loss or cost in liquidating or employing deposits acquired to fund
or maintain such Eurodollar Rate Loan.
     4.5 Taxes.
     (a) All payments by the Company to or for the account of any Bank, any LC
Issuer or the Agent hereunder or under any Bond or Facility LC Application shall
be made free and clear of and without deduction for any and all Taxes unless
such deduction is required by law. If the Company shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Bank,
any LC Issuer or the Agent, (i) the sum payable shall be increased by the amount
of such Taxes required to be withheld as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.5) such Bank, such LC Issuer or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Company shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty
(30) days after such payment is made.
     (b) In addition, the Company hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Bond or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Bond or Facility LC Application (“Other
Taxes”).
     (c) The Company hereby agrees to indemnify the Agent, each LC Issuer and
each Bank for the full amount of Taxes or Other Taxes (including any Taxes or
Other Taxes imposed on amounts payable under this Section 4.5) paid by the
Agent, such LC Issuer or such Bank and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within thirty (30) days of the date the
Agent, such LC Issuer or such Bank makes demand therefor pursuant to
Section 4.6.
     (d) Each Bank that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Bank”) agrees that it will, not
more than ten (10) Business Days after the Closing Date, or, if later, not more
than ten (10) Business Days after becoming a Bank hereunder, (i) deliver to each
of the Company and the Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, or any other form or documentation
prescribed by applicable law, certifying in either case that such Bank is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Company and the Agent a United States Internal Revenue Form W-8 or W-9,
as the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Bank further undertakes to deliver
to each of the Company and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Company or the Agent. All forms or
amendments described in the preceding sentence shall certify that such

-28-



--------------------------------------------------------------------------------



 



Bank is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form or amendment with respect to it and such Bank
advises the Company and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.
     (e) For any period during which a Non-U.S. Bank has failed to provide the
Company with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Bank shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Bank which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (d) above, the Company shall take such
steps as such Non-U.S. Bank shall reasonably request to assist such Non-U.S.
Bank to recover such Taxes.
     (f) Any Bank that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Bond
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
     (g) If a payment made to a Bank under this Agreement would be subject to
U.S. Federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Agent as may
be necessary for the Agent to comply with its obligations under FATCA, to
determine that such Bank has or has not complied with such Bank’s obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment. Solely for purposes of this Section 4.5(g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
     (h) Each Bank and each LC Issuer shall severally indemnify the Agent for
any taxes, levies, imposts, duties, deductions, withholdings, assessments, fees
or other charges imposed by any taxing authority (but, in the case of any Taxes,
only to the extent that the Company has not already indemnified the Agent for
such Taxes and without limiting the obligation of the Company to do so)
attributable to such Bank or LC Issuer that are paid or payable by the Agent in
connection with this Agreement, any Bond or any Facility LC and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant taxing authority.
The indemnity under this Section 4.5(h)

-29-



--------------------------------------------------------------------------------



 



shall be paid within ten (10) days after the Agent delivers to the applicable
Bank or LC Issuer a certificate stating the amount so paid or payable by the
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. The obligations of the Banks and LC Issuers under this
clause (h) shall survive the payment of the Obligations and termination of this
Agreement.
     4.6 Bank Certificates, Survival of Indemnity. To the extent reasonably
possible, each Bank shall designate an alternate Lending Installation with
respect to Eurodollar Rate Loans to reduce any liability of the Company to such
Bank under Section 4.1 or to avoid the unavailability of Eurodollar Rate Loans
under Section 4.3, so long as such designation is not disadvantageous to such
Bank. A certificate of such Bank as to the amount due under Section 4.1, 4.4 or
4.5 shall be final, conclusive and binding on the Company in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Rate Loan shall be calculated as though each Bank
funded each Eurodollar Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Base Eurodollar Rate applicable to such Loan whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in any certificate
shall be payable on demand after receipt by the Company of such certificate. The
obligations of the Company under Sections 4.1, 4.4 and 4.5 shall survive payment
of the Obligations and termination of this Agreement; provided that no Bank
shall be entitled to compensation to the extent that such compensation relates
to any period of time more than ninety (90) days after the termination of this
Agreement.
     4.7 Defaulting Banks.
     Notwithstanding any provision of this Agreement to the contrary, if any
Bank becomes a Defaulting Bank, then the following provisions shall apply for so
long as such Bank is a Defaulting Bank:
     (a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Bank pursuant to Section 2.5(a);
     (b) the Commitment and Outstanding Credit Exposure of such Defaulting Bank
shall not be included in determining whether the Majority Banks have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Bank in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank affected thereby;
     (c) if any LC Obligations exist at the time a Bank becomes a Defaulting
Bank then:
     (i) so long as no Default or Event of Default shall be continuing
immediately before or after giving effect to such reallocation, all or any part
of such LC Obligation shall be reallocated among the non-Defaulting Banks in
accordance with their respective Pro Rata Share but only to the extent (x) the
sum of all non-Defaulting Banks’ Outstanding Credit Exposure does not exceed the
total of all non-Defaulting Banks’ Commitments, (y) no Bank’s Outstanding Credit
Exposure shall exceed its Commitment

-30-



--------------------------------------------------------------------------------



 



and (z) the conditions set forth in Section 11.2 are satisfied at such time;
     (ii) if the reallocation described in subclause (i) above cannot, or can
only partially, be effected, the Company shall within one (1) Business Day
following notice by the Agent, cash collateralize for the benefit of the
relevant LC Issuer such Defaulting Bank’s Pro Rata Share of the LC Obligations
(after giving effect to any partial reallocation pursuant to subclause (i)
above) in accordance with the procedures set forth in Section 9.2 for so long as
such LC Obligation is outstanding;
     (iii) if the Company cash collateralizes any portion of such Defaulting
Bank’s Pro Rata Share of the LC Obligations pursuant this clause (c), the
Company shall not be required to pay any fees to such Defaulting Bank pursuant
to Section 3.4 with respect to such Defaulting Bank’s Pro Rata Share of the LC
Obligations during the period such Defaulting Bank’s Pro Rata Share of the LC
Obligations is cash collateralized;
     (iv) if the non-Defaulting Banks’ Pro Rata Share of the LC Obligations is
reallocated pursuant to this clause (c), then the fees payable to the Banks
pursuant to Section 2.5(a) and Section 3.4 shall be adjusted in accordance with
such non-Defaulting Banks’ Pro Rata Shares; or
     (v) if any Defaulting Bank’s Pro Rata Share of the LC Obligations is
neither reallocated nor cash collateralized pursuant to this clause (c), then,
without prejudice to any rights or remedies of any LC Issuer or any Bank
hereunder, all fees that otherwise would have been payable to such Defaulting
Bank (solely with respect to the portion of such Defaulting Bank’s Commitment
that was utilized by such LC Obligations) and LC Fees payable under Section 3.4
with respect to such Defaulting Bank’s Pro Rata Share of the LC Obligations
shall be payable to the applicable LC Issuer until such Defaulting Bank’s Pro
Rata Share of the LC Obligation is cash collateralized and/or reallocated; and
     (d) so long as any Bank is a Defaulting Bank, no LC Issuer shall be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Banks and/or cash collateral will be provided by the Company in accordance with
clause (c) above, and participating interests in any such newly issued or
Modified Facility LC shall be allocated among non-Defaulting Banks in a manner
consistent with clause(c)(i) above (and Defaulting Banks shall not participate
therein).
     (e) If (i) a Bankruptcy Event with respect to a Parent of any Bank shall
occur following the date hereof and for so long as such event shall continue or
(ii) any LC Issuer has a good faith belief that any Bank has defaulted in
fulfilling its obligations under one or more other agreements in which such Bank
commits to extend credit, such LC Issuer shall not be required to issue, amend
or increase any Facility LC, unless such LC Issuer, as the case may be, shall
have entered into arrangements with the Company or such Bank, satisfactory to
such LC Issuer, as the case may be, to defease any risk to it in respect of such
Bank hereunder.
     (f) In the event that the Agent, the Company, and each LC Issuer each
agrees that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank, then the Banks’ Pro Rata Shares of the LC
Obligations shall be readjusted to reflect the

-31-



--------------------------------------------------------------------------------



 



inclusion of such Bank’s Commitment and on such date such Bank shall purchase at
par such of the Loans of the other Banks as the Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its Pro
Rata Share of the Aggregate Commitment; provided, that if the Company cash
collateralized any portion of such Defaulting Bank’s Pro Rata Share of the LC
Obligations pursuant to Section 4.7(c), such cash shall be returned to the
Company.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Company hereby represents and warrants that:
     5.1 Incorporation and Good Standing. Each of the Company and its Material
Subsidiaries is duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of organization.
     5.2 Corporate Power and Authority: No Conflicts. The execution, delivery
and performance by the Company of the Credit Documents are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action
and do not (i) violate the Company’s charter, bylaws or any applicable law, or
(ii) breach or result in an event of default under any indenture or material
agreement, and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except the Lien of the Indenture securing the
Bonds and any Lien in favor of the Agent on the Facility LC Collateral Account
or any funds therein).
     5.3 Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by the Company
of any Credit Document, except for the authorization to issue, sell or guarantee
secured and/or unsecured long-term debt granted by the Federal Energy Regulatory
Commission, which authorization has been obtained and is in full force and
effect.
     5.4 Legally Enforceable Agreements. Each Credit Document constitutes a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, subject to (a) the effect of applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law).
     5.5 Financial Statements. (a) The audited balance sheet of the Company and
its Consolidated Subsidiaries as at December 31, 2010, and the related
statements of income and cash flows of the Company and its Consolidated
Subsidiaries for the fiscal year then ended, as set forth in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (copies
of which have been furnished to each Bank), fairly present the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the results of operations of the Company and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in

-32-



--------------------------------------------------------------------------------



 



accordance with GAAP.
     (b) Since December 31, 2010, there has been no Material Adverse Change.
     5.6 Litigation. Except (i) to the extent described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2010 as filed with the SEC,
and (ii) such other similar actions, suits and proceedings predicated on the
occurrence of the same events giving rise to any actions, suits and proceedings
described in the reports referred to in the foregoing clause (i) (all matters
described in clauses (i) and (ii) above, the “Disclosed Matters”), there is no
pending or threatened action, suit, investigation or proceeding against the
Company or any of its Consolidated Subsidiaries before any court, governmental
agency or arbitrator, which, if adversely determined, might reasonably be
expected to result in a Material Adverse Change. As of the Closing Date,
(a) there is no litigation challenging the validity or the enforceability of any
of the Credit Documents and (b) there have been no adverse developments with
respect to the Disclosed Matters that have resulted, or could reasonably be
expected to result, in a Material Adverse Change.
     5.7 Margin Stock. The Company is not engaged in the business of extending
credit for the purpose of buying or carrying margin stock (within the meaning of
Regulation U), and no proceeds of any Credit Extension will be used to buy or
carry any margin stock or to extend credit to others for the purpose of buying
or carrying any margin stock.
     5.8 ERISA. No Plan Termination Event has occurred or is reasonably expected
to occur with respect to any Plan. Neither the Company nor any ERISA Affiliate
is an employer under or has any liability with respect to a Multiemployer Plan.
     5.9 Insurance. All insurance required by Section 6.2 is in full force and
effect.
     5.10 Taxes. The Company and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or, to the extent the Company or
any of its Subsidiaries is contesting in good faith an assertion of liability
based on such returns, has provided adequate reserves for payment thereof in
accordance with GAAP.
     5.11 Investment Company Act. The Company is not an investment company
(within the meaning of the Investment Company Act of 1940, as amended).
     5.12 Bonds. The issuance to the Agent of Bonds pursuant to the terms of
this Agreement as evidence of the Obligations (i) does not violate any provision
of the Indenture or any other agreement or instrument, or any law or regulation,
or judicial or regulatory order, judgment or decree, to which the Company or any
of its Subsidiaries is a party or by which any of the foregoing is bound and
(ii) does provide the Banks, as beneficial holders of the Bonds through the
Agent, the benefit of the Lien of the Indenture equally and ratably with the
holders of other First Mortgage Bonds.
     5.13 Disclosure. The Company has not withheld any fact from the Agent or
the Banks in regard to the occurrence of a Material Adverse Change; and all
financial information delivered by the Company to the Agent and the Banks on and
after the date of this Agreement is true and

-33-



--------------------------------------------------------------------------------



 



correct in all material respects as at the dates and for the periods indicated
therein.
     5.14 OFAC. Neither the Company nor any Subsidiary or Affiliate of the
Company is named on the United States Department of the Treasury’s Specially
Designated Nationals or Blocked Persons list available through
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf or as otherwise
published from time.
     5.15 Delivery of Documents. On or prior to the Closing Date, the Company
delivered, or caused to be delivered, true, accurate and complete copies of the
Bonds, the Supplemental Indenture and the Bond Delivery Agreement, each as in
effect as of the Closing Date.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Obligations shall remain unpaid, any Facility LC shall
remain outstanding or any Bank shall have any Commitment under this Agreement:
     6.1 Payment of Taxes, Etc. The Company shall, and shall cause each of its
Subsidiaries to, pay and discharge, before the same shall become delinquent,
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (b) all lawful claims which, if unpaid, might by law
become a Lien upon its property; provided that the Company shall not be required
to pay or discharge any such tax, assessment, charge or claim (i) which is being
contested by it in good faith and by proper procedures or (ii) the non-payment
of which will not result in a Material Adverse Change.
     6.2 Maintenance of Insurance. The Company shall, and shall cause each of
its Material Subsidiaries to, maintain insurance in such amounts and covering
such risks with respect to its business and properties as is usually carried by
companies engaged in similar businesses and owning similar properties, either
with reputable insurance companies or, in whole or in part, by establishing
reserves or one or more insurance funds, either alone or with other corporations
or associations.
     6.3 Preservation of Corporate Existence, Etc. Except as provided in Section
7.3, the Company shall, and shall cause each of its Material Subsidiaries to,
(a) preserve and maintain its corporate existence, rights and franchises, and
(b) qualify and remain qualified as a foreign corporation in each jurisdiction
in which such qualification is necessary in view of its business and operations
or the ownership of its properties; provided that the Company shall not be
required to preserve any such right or franchise under clause (a) above or to
remain so qualified under clause (b) above unless the failure to do so would
reasonably be expected to result in a Material Adverse Change.
     6.4 Compliance with Laws, Etc. The Company shall, and shall cause each of
its Consolidated Subsidiaries to, comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, the
non-compliance of which would reasonably be expected to result in a Material
Adverse Change.
     6.5 Visitation Rights. The Company shall, and shall cause each of its
Material

-34-



--------------------------------------------------------------------------------



 



Subsidiaries to, at any reasonable time and from time to time, permit the Agent,
any of the Banks or any agents or representatives thereof to examine and make
copies of and abstracts from its records and books of account, visit its
properties and discuss its affairs, finances and accounts with any of its
officers.
     6.6 Keeping of Books. The Company shall, and shall cause each of its
Consolidated Subsidiaries to, keep adequate records and books of account, in
which full and correct entries shall be made of all of its financial
transactions and its assets and business so as to permit the Company and its
Consolidated Subsidiaries to present financial statements in accordance with
GAAP.
     6.7 Reporting Requirements. The Company shall furnish to the Agent, with
sufficient copies for each of the Banks (and the Agent shall thereafter promptly
make available to the Banks):
     (a) as soon as practicable and in any event within five (5) Business Days
after becoming aware of the occurrence of any Default or Event of Default, a
statement of a Designated Officer as to the nature thereof, and as soon as
practicable and in any event within five (5) Business Days thereafter, a
statement of a Designated Officer as to the action which the Company has taken,
is taking or proposes to take with respect thereto;
     (b) as soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such quarter, and the related consolidated statements of income,
cash flows and common stockholder’s equity of the Company and its Consolidated
Subsidiaries as at the end of and for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, or statements providing
substantially similar information (which requirement shall be deemed satisfied
by the delivery of the Company’s quarterly report on Form 10-Q for such
quarter), all in reasonable detail and duly certified (subject to the absence of
footnotes and to year-end audit adjustments) by a Designated Officer as having
been prepared in accordance with GAAP, together with (i) a certificate of a
Designated Officer stating that such officer has no knowledge (having made due
inquiry with respect thereto) that a Default or Event of Default has occurred
and is continuing, or, if a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and the actions which the
Company has taken, is taking or proposes to take with respect thereto, and
(ii) a certificate of a Designated Officer, in substantially the form of
Exhibit B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal
quarter or year, as the case may be, of the Company;
     (c) as soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of the Company, a copy of the
Company’s Annual Report on Form 10-K (or any successor form) for such year,
including therein the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such year and the consolidated
statements of income, cash flows and common stockholder’s equity of the Company
and its Consolidated Subsidiaries as at the end of and for such year, or
statements providing

-35-



--------------------------------------------------------------------------------



 



substantially similar information, in each case (i) certified by independent
public accountants of recognized national standing selected by the Company and
not objected to by the Majority Banks (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) together with (a) a
certificate of a Designated Officer stating that such officer has no knowledge
(having made due inquiry with respect thereto) that a Default or Event of
Default has occurred and is continuing, or, if a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and the actions
which the Company has taken, is taking or proposes to take with respect thereto
and (b) a certificate of a Designated Officer, in substantially the form of
Exhibit B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal year
of the Company;
     (d) promptly after the sending or filing thereof, notice of all proxy
statements which the Company sends to its stockholders, copies of all regular,
periodic and special reports (other than those which relate solely to employee
benefit plans) which the Company files with the SEC and notice of the sending or
filing of (and, upon the request of the Agent or any Bank, a copy of) any final
prospectus filed with the SEC;
     (e) as soon as possible and in any event (i) within thirty (30) days after
the Company or any ERISA Affiliate knows or has reason to know that any Plan
Termination Event described in clause (a) of the definition of Plan Termination
Event with respect to any Plan has occurred and (ii) within ten (10) days after
the Company or any ERISA Affiliate knows or has reason to know that any other
Plan Termination Event with respect to any Plan has occurred and could
reasonably be expected to result in a material liability to the Company, a
statement of the Chief Financial Officer of the Company describing such Plan
Termination Event and the action, if any, which the Company or such ERISA
Affiliate, as the case may be, proposes to take with respect thereto;
     (f) promptly, and in any event within five (5) Business Days, after
becoming aware thereof, notice of any upgrading or downgrading of the rating of
the Secured Debt (or, if applicable, the Unsecured Debt) by Moody’s or S&P;
     (g) as soon as possible and in any event within five (5) Business Days
after the occurrence of any default under any agreement to which the Company or
any of its Subsidiaries is a party, which default would reasonably be expected
to result in a Material Adverse Change, and which is continuing on the date of
such certificate, a certificate of the president or chief financial officer of
the Company setting forth the details of such default and the action which the
Company or any such Subsidiary proposes to take with respect thereto; and
     (h) promptly after requested, such other information respecting the
business, properties or financial condition of the Company as the Agent or any
Bank through the Agent may from time to time reasonably request in writing.
     6.8 Use of Proceeds. The Company will use the proceeds of the Credit
Extensions for

-36-



--------------------------------------------------------------------------------



 



general corporate purposes and working capital. The Company will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Credit Extensions to
purchase or carry any “margin stock” (as defined in Regulation U).
     6.9 Maintenance of Properties, Etc. The Company shall, and shall cause each
of its Material Subsidiaries to, maintain in all material respects all of its
respective owned and leased Property in good and safe condition and repair to
the same degree as other companies engaged in similar businesses and owning
similar properties, and not permit, commit or suffer any waste or abandonment of
any such Property, and from time to time make or cause to be made all material
repairs, renewals and replacements thereof, including any capital improvements
which may be required; provided that such Property may be altered or renovated
in the ordinary course of the Company’s or its Subsidiaries’ business; and
provided, further, that the foregoing shall not restrict the sale of any asset
of the Company or any Subsidiary to the extent not prohibited by Section 7.2.
     6.10 Bonds. The Company shall, until the date on which the Commitments and
Facility LCs have terminated and all Obligations have been paid in full, cause
the face amount of all Bonds to at all times be equal to or greater than the
greater of (a) the Aggregate Commitment and (b) the Aggregate Outstanding Credit
Exposure.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Obligations shall remain unpaid, any Facility LC shall
remain outstanding or any Bank shall have any Commitment under this Agreement:
     7.1 Liens. The Company shall not create, incur, assume or suffer to exist
any Lien upon or with respect to any of its properties, now owned or hereafter
acquired, except:
     (a) Liens created pursuant to the Indenture securing the First Mortgage
Bonds and any Lien in favor of the Agent on the Facility LC Collateral Account
or any funds therein;
     (b) Liens securing pollution control bonds, or bonds issued to refund or
refinance pollution control bonds (including Liens securing obligations
(contingent or otherwise) of the Company under letter of credit agreements or
other reimbursement or similar credit enhancement agreements with respect to
pollution control bonds); provided that the aggregate face amount of any such
bonds so issued shall not exceed the aggregate face amount of such pollution
control bonds, as the case may be, so refunded or refinanced;
     (c) Liens in (and only in) assets acquired to secure Debt incurred to
finance the acquisition of such assets;
     (d) statutory and common law banker’s Liens on bank deposits;
     (e) Liens in respect of accounts receivable sold, transferred or assigned
by the Company;
     (f) Liens for taxes, assessments or other governmental charges or levies
not at the

-37-



--------------------------------------------------------------------------------



 



time delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books;
     (g) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;
     (h) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;
     (i) judgment Liens in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered (subject to a customary deductible) by insurance;
     (j) zoning restrictions, easements, licenses, covenants, reservations,
utility company rights, restrictions on the use of real property or minor
irregularities of title incident thereto which do not in the aggregate
materially detract from the value of the property or assets of the Company or
any Subsidiary or materially impair the operation of its business;
     (k) Liens arising in connection with the financing of the Company’s fuel
resources, including nuclear fuel;
     (l) Liens arising pursuant to M.C.L. 324.20138; provided that the aggregate
amount of all obligations secured by such Liens (excluding any such Liens of
which the Company has no knowledge or which are permitted by clause (f) above)
shall not exceed $20,000,000;
     (m) Liens arising in connection with Securitized Bonds;
     (n) Liens on natural gas, oil and mineral, or on stock in trade, material
or supplies manufactured or acquired for the purpose of sale and or resale in
the usual course of business or consumable in the operation of any of the
properties of the Company; provided that such Liens secure obligations not
exceeding $500,000,000 in aggregate principal amount; and
     (o) other Liens securing obligations in an aggregate amount not in excess
of $500,000,000.
In addition, the Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Material Subsidiary other than Liens permitted to exist under clauses (f), (g),
(h) or (i) above.
     7.2 Sale of Assets. The Company will not, and will not permit any Material
Subsidiary to, sell, lease, assign, transfer or otherwise dispose of 25% or more
of its assets calculated with reference to total assets as reflected on the
Company’s consolidated balance sheet as at December 31, 2010, during the term of
this Agreement.

-38-



--------------------------------------------------------------------------------



 



     7.3 Mergers, Etc. The Company will not, and will not permit any Material
Subsidiary to, merge with or into or consolidate with or into any other Person,
except that the Company or any Material Subsidiary may merge with any other
Person; provided that, in each case, immediately after giving effect thereto,
(a) no event shall occur and be continuing which constitutes a Default or Event
of Default, (b) if the Company is party thereto, the Company is the surviving
corporation, or, if the Company is not party thereto, a Material Subsidiary is
the surviving corporation, (c) neither the Company nor any Material Subsidiary
shall be liable with respect to any Debt or allow its Property to be subject to
any Lien which it could not become liable with respect to or allow its Property
to become subject to under this Agreement on the date of such transaction and
(d) the Company’s Net Worth shall be equal to or greater than its Net Worth
immediately prior to such merger.
     7.4 Compliance with ERISA. The Company will not, and will not permit any
ERISA Affiliate to, permit to exist any occurrence of any Reportable Event, or
any other event or condition which presents a material (in the reasonable
opinion of the Majority Banks) risk of a termination by the PBGC of any Plan,
which termination will result in any material (in the reasonable opinion of the
Majority Banks) liability of the Company or such ERISA Affiliate to the PBGC.
     7.5 Organizational Documents. The Company will not, and will not permit any
Consolidated Subsidiary to, amend, modify or otherwise change any of the terms
or provisions in any of their respective certificate of incorporation and
by-laws (or comparable constitutive documents) as in effect on the Closing Date
to the extent that such change is reasonably expected to result in a Material
Adverse Change.
     7.6 Change in Nature of Business. The Company will not, and will not permit
any Material Subsidiary to, make any material change in the nature of its
business as carried on as of the Closing Date.
     7.7 Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, enter into any transaction with any of its Affiliates (other
than the Company or any Subsidiary) unless such transaction is on terms no less
favorable to the Company or such Subsidiary than if the transaction had been
negotiated in good faith on an arm’s-length basis with a non-Affiliate; provided
that the foregoing shall not prohibit (a) the payment by the Company or any
Subsidiary of dividends or other distributions on, or redemptions of, its
capital stock, (b) the purchase, acquisition or retirement by the Company or any
Subsidiary of the Company’s capital stock or (c) intercompany loans and advances
not otherwise prohibited by this Agreement.
ARTICLE VIII
FINANCIAL COVENANT
     So long as any of the Obligations shall remain unpaid, any Facility LC
shall remain outstanding or any Bank shall have any Commitment under this
Agreement, the Company shall at all times maintain a ratio of Total Consolidated
Debt to Total Consolidated Capitalization of not greater than 0.65 to 1.0.

-39-



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT
     9.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:
     (a) the Company shall fail to pay (i) any principal of any Advance when due
and payable, or (ii) any Reimbursement Obligation within one (1) Business Day
after the same becomes due, or (iii) any interest on any Advance or any fee or
other Obligation payable hereunder within five (5) Business Days after such
interest or fee or other Obligation becomes due and payable;
     (b) any representation or warranty made by or on behalf of the Company in
this Agreement or any other Credit Document or in any certificate, document,
report, financial or other written statement furnished at any time pursuant to
any Credit Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made;
     (c) (i) the Company or any of its Subsidiaries shall fail to perform or
observe any term, covenant or agreement contained in Section 6.3(a) (solely with
respect to the Company), Section 6.10, Article VII or Article VIII; or (ii) the
Company shall fail to perform or observe any other term, covenant or agreement
on its part to be performed or observed in this Agreement or in any other Credit
Document and such failure under this clause (ii) shall continue for thirty
(30) consecutive days after the earlier of (x) a Designated Officer obtaining
knowledge of such breach and (y) written notice thereof by means of facsimile,
regular mail or written notice delivered in person (or telephonic notice thereof
confirmed in writing) having been given to the Company by the Agent or the
Majority Banks;
     (d) the Company or any Material Subsidiary shall: (i) fail to pay any Debt
(other than the payment obligations described in clause (a) above) in excess of
$50,000,000, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the instrument or agreement relating to such Debt; or (ii) fail to perform or
observe any term, covenant or condition on its part to be performed or observed
under any agreement or instrument relating to any such Debt, when required to be
performed or observed, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, the maturity of such Debt, unless
the obligee under or holder of such Debt shall have waived in writing such
circumstance, or such circumstance has been cured, so that such circumstance is
no longer continuing; or (iii) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), in each case in accordance with the terms of such agreement or
instrument, prior to the stated maturity thereof; or (iv) generally not, or
shall admit in writing its inability to, pay its debts as such debts become due;
     (e) the Company or any Material Subsidiary: (i) shall make an assignment
for the benefit of creditors, or petition or apply to any tribunal for the
appointment of a custodian, receiver or trustee for it or a substantial part of
its assets; or (ii) shall commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or (iii)
shall

-40-



--------------------------------------------------------------------------------



 



have had any such petition or application filed or any such proceeding shall
have been commenced, against it, in which an adjudication or appointment is made
or order for relief is entered, or which petition, application or proceeding
remains undismissed for a period of sixty (60) consecutive days or more; or
(iv) by any act or omission shall indicate its consent to, approval of or
acquiescence in any such petition, application or proceeding or order for relief
or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (v) shall suffer any such custodianship,
receivership or trusteeship to continue undischarged for a period of sixty
(60) days or more; or (vi) shall take any corporate action to authorize any of
the actions set forth above in this clause (e);
     (f) one or more judgments, decrees or orders for the payment of money in
excess of $50,000,000 in the aggregate shall be rendered against the Company or
any Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of more than thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;
     (g) any material provision of any Credit Document, after execution hereof
or delivery thereof under Article XI, shall for any reason other than the
express terms hereof or thereof cease to be valid and binding on any party
thereto; or the Company shall so assert in writing;
     (h) any Plan Termination Event with respect to a Plan shall have occurred,
and thirty (30) days after notice thereof shall have been given to the Company
by the Agent, (i) such Plan Termination Event (if correctable) shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of the assets accumulated in such Plan by more
than the amount of $50,000,000 (or in the case of a Plan Termination Event
involving the withdrawal of a “substantial employer” (as defined in
Section 4001(A)(2) of ERISA), the withdrawing employer’s proportionate share of
such excess shall exceed such amount);
     (i) (i) any Bond shall cease to be in full force and effect or (ii) the
Company shall deny that it has any liability or obligation under any Bond or
purport to revoke, terminate, rescind or redeem any Bond (other than in
accordance with the terms of the Bonds and the Indenture); or
     (j) a Change in Control shall occur.
     9.2 Remedies.
     (a) If any Event of Default shall occur and be continuing, the Agent shall
upon the request, or may with the consent, of the Majority Banks, by notice to
the Company, (i) declare the Commitments and the obligations and powers of the
LC Issuers to issue Facility LCs to be terminated or suspended, whereupon the
same shall forthwith terminate, and/or (ii) declare the Obligations to be
forthwith due and payable, whereupon the Aggregate Outstanding Credit Exposure
and all other Obligations shall become and be forthwith due and payable, and/or
(iii) in addition to the continuing right to demand payment of all amounts
payable under this Agreement, make demand on the Company to pay, and the Company
will, forthwith upon such demand and without any further notice or act, pay to
the Agent the Collateral Shortfall Amount

-41-



--------------------------------------------------------------------------------



 



(as defined below), which funds shall be deposited in the Facility LC Collateral
Account, in each case without presentment, demand, protest or further notice of
any kind, all of which are hereby expressly waived by the Company; provided that
in the case of an Event of Default referred to in Section 9.1(e), the
Commitments shall automatically terminate, the obligations and powers of the LC
Issuers to issue Facility LCs shall automatically terminate and the Obligations
shall automatically become due and payable without notice, presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by the Company, and the Company will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount in immediately available funds, which funds shall be held in
the Facility LC Collateral Account, equal to the difference of (x) the amount of
LC Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”).
     (b) If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.
     (c) The Agent may, at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Company to the Banks or the LC Issuers under the Credit
Documents. The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Banks and the LC Issuers, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of JPMorgan Chase
Bank, N.A. having a maturity not exceeding thirty (30) days.
     (d) At any time while any Event of Default is continuing, neither the
Company nor any Person claiming on behalf of or through the Company shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full, all
Facility LCs have expired or been terminated and the Aggregate Commitment has
been terminated, any funds remaining in the Facility LC Collateral Account shall
be returned by the Agent to the Company or paid to whomever may be legally
entitled thereto at such time.
ARTICLE X
WAIVERS, AMENDMENTS AND REMEDIES
     10.1 Amendments. Subject to the provisions of this Article X, the Majority
Banks (or the Agent with the consent in writing of the Majority Banks) and the
Company may enter into written agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Credit Documents or changing in any
manner the rights of the Banks or the Company hereunder or waiving any Event of
Default hereunder; provided that no such supplemental

-42-



--------------------------------------------------------------------------------



 



agreement shall, without the consent of all of the Banks:
     (a) Extend the maturity of any Loan or reduce the principal amount thereof,
or extend the expiry date of any Facility LC to a date after the scheduled
Termination Date, or reduce the rate or extend the time of payment of interest
thereon or fees thereon or Reimbursement Obligations related thereto.
     (b) Modify the percentage specified in the definition of Majority Banks.
     (c) Extend the Termination Date or increase the amount of the Commitment of
any Bank hereunder or the commitment to issue Facility LCs, or permit the
Company to assign its rights under this Agreement.
     (d) Amend Section 3.1, Section 6.10, this Section 10.1 or Section 12.11.
     (e) Make any change in an express right in this Agreement of a single Bank
to give its consent, make a request or give a notice.
     (f) Authorize the Agent to vote in favor of the release of all or
substantially all of the collateral securing the Bonds.
     (g) Release all or any substantial portion of the Bonds.
     (h) Amend any provisions hereunder relating to the pro rata treatment of
the Banks.
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer. Notwithstanding the foregoing, no amendment to
Section 4.7 shall be effective unless the same shall be in writing and signed by
the Agent, the LC Issuer, if applicable, and the Majority Banks.
     10.2 Preservation of Rights. No delay or omission of the Banks, the LC
Issuers or the Agent to exercise any right under the Credit Documents shall
impair such right or be construed to be a waiver of any Default or Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or Event of Default or the inability
of the Company to satisfy the conditions precedent to such Credit Extension
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Credit Documents whatsoever shall be
valid unless in writing signed by the Banks required pursuant to Section 10.1,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Credit Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuers and the Banks until the
Obligations have been paid in full.
ARTICLE XI
CONDITIONS PRECEDENT
     11.1 Effectiveness of this Agreement. This Agreement shall not become
effective

-43-



--------------------------------------------------------------------------------



 



unless the Agent shall have received (or such delivery shall have been waived in
accordance with Section 10.1):
     (a) (i) Counterparts of this Agreement executed by the Company and the
Banks or (ii) written evidence satisfactory to the Agent (which may include
telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
     (b) Copies of the Restated Articles of Incorporation of the Company,
together with all amendments, certified by the Secretary or an Assistant
Secretary of the Company, and a certificate of good standing, certified by the
appropriate governmental officer in its jurisdiction of incorporation.
     (c) Copies, certified by the Secretary or an Assistant Secretary of the
Company, of its by-laws and of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for any
Bank) authorizing the execution of the Credit Documents.
     (d) An incumbency certificate, executed by the Secretary or an Assistant
Secretary of the Company, which shall identify by name and title and bear the
original or facsimile signature of the officers of the Company authorized to
sign the Credit Documents and the officers or other employees authorized to make
borrowings hereunder, upon which certificate the Banks shall be entitled to rely
until informed of any change in writing by the Company.
     (e) A certificate, signed by a Designated Officer of the Company, stating
that on the Closing Date (i) no Default or Event of Default has occurred and is
continuing and (ii) each representation or warranty contained in Article V is
true and correct.
     (f) A favorable opinion of (i) James E. Brunner, Esq., General Counsel of
the Company, as to the matters set forth in Exhibit A and as to such other
matters as the Agent may reasonably request and (ii) Sidley Austin LLP, counsel
for the Agent, as to such matters as the Agent may reasonably request. Such
opinions shall be addressed to the Agent, the LC Issuers and the Banks and shall
be satisfactory in form and substance to the Agent.
     (g) Evidence, in form and substance satisfactory to the Agent, that the
Company has obtained all governmental approvals, if any, necessary for it to
enter into the Credit Documents.
     (h) Evidence satisfactory to the Agent that the Existing Credit Agreement
shall have been terminated and cancelled and all indebtedness thereunder shall
have been fully repaid (except to the extent being so repaid with the initial
Loans) and any and all liens thereunder shall have been terminated.
     (i) (i) Satisfactory audited consolidated financial statements of the
Company for the two most recent fiscal years ended prior to the Closing Date as
to which such financial statements are available, (ii) satisfactory unaudited
interim consolidated financial statements of the Company for each quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available and (iii) satisfactory financial statement projections through and
including the Company’s 2015 fiscal year, together with such information as the
Agent and the Banks shall

-44-



--------------------------------------------------------------------------------



 



reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).
     (j) To the extent requested by any of the Banks, all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.
     (k) All fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least three (3) Business Days prior
to the Closing Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.
     (l) Such other documents as any Bank or its counsel may have reasonably
requested.
     11.2 Each Credit Extension. The Banks shall not be required to make any
Credit Extension if on the applicable Borrowing Date, (i) any Default or Event
of Default exists or would result from such Credit Extension, (ii) any
representation or warranty contained in Article V is not true and correct as of
such Borrowing Date, except Section 5.5(b) and the first sentence of
Section 5.6, (iii) after giving effect to such Credit Extension the Aggregate
Outstanding Credit Exposure would exceed the face amount of all Bonds or
(iv) all legal matters incident to the making of such Credit Extension are not
satisfactory to the Banks and their counsel. Each Borrowing Notice and each
request for issuance of a Facility LC shall constitute a representation and
warranty by the Company that the conditions contained in clauses (i), (ii) and
(iii) above will be satisfied on the relevant Borrowing Date. For the avoidance
of doubt, the conversion or continuation of an Advance shall not be considered
the making of a Credit Extension.
ARTICLE XII
GENERAL PROVISIONS
     12.1 Successors and Assigns. (a) The terms and provisions of the Credit
Documents shall be binding upon and inure to the benefit of the Company and the
Banks and their respective successors and assigns, except that the Company shall
not have the right to assign its rights under the Credit Documents. Any Bank may
sell participations in all or a portion of its rights and obligations under this
Agreement pursuant to clause (b) below and any Bank may assign all or any part
of its rights and obligations under this Agreement pursuant to clause (c) below.
     (b) Any Bank may sell participations to one or more banks or other entities
(other than the Company and its Affiliates) (each a “Participant”) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and its Outstanding Credit Exposure); provided that
(i) such Bank’s obligations under this Agreement (including its Commitment to
the Company hereunder) shall remain unchanged, (ii) such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Bank shall remain the holder of the Outstanding Credit
Exposure of such Bank for all purposes of this Agreement and (iv) the Company
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. Each Bank shall retain
the sole right to approve, without the consent of any Participant, any
amendment, modification or waiver of any provision of the Credit Documents

-45-



--------------------------------------------------------------------------------



 



other than any amendment, modification or waiver with respect to any Loan or
Commitment in which such Participant has an interest which would require consent
of all of the Banks pursuant to the terms of Section 10.1 or of any other Credit
Document. The Company agrees that each Participant shall be deemed to have the
right of setoff provided in Section 12.10 in respect of its participating
interest in amounts owing under the Credit Documents to the same extent as if
the amount of its participating interest were owing directly to it as a Bank
under the Credit Documents; provided that each Bank shall retain the right of
setoff provided in Section 12.10 with respect to the amount of participating
interests sold to each Participant. The Banks agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 12.10, agrees to share with each Bank, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 12.11 as if each Participant were a Bank. The Company further
agrees that each Participant shall be entitled to the benefits of Sections 4.1,
4.3, 4.4 and 4.5 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to Section 12.1(c); provided that (i) a
Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.3, 4.4 or 4.5 than the Bank that sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Company, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 4.5 to the same extent as if it
were a Bank (it being understood that the documentation required under
Section 4.5 shall be delivered to the participating Bank). Each Bank that sells
a participation shall, acting solely for this purpose as an agent of the
Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
     (c) Any Bank may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more financial institutions or
other Persons (other than the Company and its Affiliates) all or any part of its
rights and obligations under this Agreement; provided that (i) unless such
assignment is to another Bank, an Affiliate of such assigning Bank, or any
direct or indirect contractual counterparty in any swap agreement relating to
the Loans to the extent required in connection with the settlement of such
Bank’s obligations pursuant thereto, such Bank has received the prior written
consent of the Agent, the Company (so long as no Event of Default exists) and
each LC Issuer, which consents of the Agent and the Company shall not be
unreasonably withheld or delayed, provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof, and (ii) the minimum principal amount of any such assignment (other
than assignments to a Federal Reserve Bank, to another Bank, to an Affiliate of
such assigning Bank or any direct or indirect contractual counterparty in any
swap agreement relating to the Loans to the extent required in

-46-



--------------------------------------------------------------------------------



 



connection with the settlement of such Bank’s obligations pursuant thereto)
shall be $5,000,000 (or such lesser amount consented to by the Agent and, so
long as no Event of Default shall be continuing, the Company, which consents
shall not be unreasonably withheld or delayed); provided that after giving
effect to such assignment the assigning Bank shall have a Commitment of not less
than $5,000,000 (unless otherwise consented to by the Agent and, so long as no
Event of Default shall be continuing, the Company), unless such assignment
constitutes an assignment of all of the assigning Bank’s Commitment, Loans and
other rights and obligations hereunder to a single assignee. Notwithstanding the
foregoing sentence, (x) any Bank may at any time, without the consent of the
Company, any LC Issuer or the Agent, pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Bank, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such assignment shall
release the transferor Bank from its obligations hereunder or substitute any
such pledgee or assignee for such Bank as a party hereto; and (y) no assignment
by a Bank to any Affiliate of such Bank shall release such Bank from its
obligations hereunder unless (I) the Agent and, so long as no Event of Default
exists, the Company have approved such assignment or (II) the creditworthiness
of such Affiliate (as determined in accordance with customary standards of the
banking industry) is no less than that of the assigning Bank.
     (d) Any Bank may, in connection with any sale or participation or proposed
sale or participation pursuant to this Section 12.1, disclose to the purchaser
or participant or proposed purchaser or participant any information relating to
the Company furnished to such Bank by or on behalf of the Company; provided that
prior to any such disclosure of non-public information, the purchaser or
participant or proposed purchaser or participant (which purchaser or participant
is not an Affiliate of a Bank) shall agree to preserve the confidentiality of
any confidential information (except any such disclosure as may be required by
law or regulatory process) relating to the Company received by it from such
Bank.
     (e) Assignments under this Section 12.1 shall be made pursuant to an
agreement (an “Assignment Agreement”) substantially in the form of Exhibit C
hereto or in such other form as may be agreed to by the parties thereto and
shall not be effective until a $3,500 fee has been paid to the Agent by the
assignee, which fee shall cover the cost of processing such assignment; provided
that such fee shall not be incurred in the event of an assignment by any Bank of
all or a portion of its rights under this Agreement to (i) a Federal Reserve
Bank, (ii) a Bank or an Affiliate of the assigning Bank or (iii) any direct or
indirect contractual counterparty in any swap agreement relating to the Loans to
the extent required in connection with the settlement of such Bank’s obligations
pursuant thereto. The Agent, acting for this purpose as a non-fiduciary agent of
the Company, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitment of, and principal amount of the
Loans, Bonds, and Facility LCs owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive and the Company, the Agent, the LC Issuers and the Banks shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company,
any LC Issuer, and any Bank at any reasonable time and from time to time upon
reasonable prior notice.

-47-



--------------------------------------------------------------------------------



 



     12.2 Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
     12.3 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer or Bank shall be obligated to extend
credit to the Company in violation of any limitation or prohibition provided by
any applicable statute or regulation.
     12.4 Taxes. Any taxes (excluding income taxes) payable or ruled payable by
any Federal or State authority in respect of the execution of the Credit
Documents shall be paid by the Company, together with interest and penalties, if
any.
     12.5 Choice of Law. THE CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS. THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY CREDIT DOCUMENT AND THE COMPANY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT. EACH OF THE COMPANY, THE AGENT, THE LC ISSUERS AND
THE BANKS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR ARISING
HEREUNDER OR UNDER ANY CREDIT DOCUMENT.
     12.6 Headings. Section headings in the Credit Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Credit Documents.
     12.7 Entire Agreement. The Credit Documents embody the entire agreement and
understanding between the Company, the LC Issuers, the Agent and the Banks and
supersede all prior agreements and understandings between the Company, the LC
Issuers, the Agent and the Banks relating to the subject matter thereof.
     12.8 Expenses; Indemnification. The Company shall reimburse the Agent and
each Arranger for (a) any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees, time charges and expenses of counsel for the Agent)
paid or incurred by the Agent or such Arranger in connection with the
preparation, review, execution, delivery, syndication, distribution (including
via the internet), administration, amendment and modification of the Credit
Documents and (b) any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees, time charges and expenses of counsel) paid or
incurred by the Agent or such Arranger on its own behalf or on behalf of any LC
Issuer or any Bank and, on or after the date upon which an Event of Default
specified in Section 9.1(a) or 9.1(e) has occurred and is continuing, each Bank,
in connection with the collection and enforcement of the Credit Documents. The
Company further agrees to indemnify the Agent, each Arranger, each

-48-



--------------------------------------------------------------------------------



 



LC Issuer, each Bank and their respective Affiliates, and the directors,
officers, employees and agents of the foregoing (all of the foregoing, the
“Indemnified Persons), against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including all reasonable
expenses of litigation or preparation therefor whether or not an Indemnified
Person is a party thereto), regardless of whether such matter is initiated by a
third party or by the Company or any of its Affiliates or equityholders, which
any of them may pay or incur arising out of or relating to this Agreement, the
other Credit Documents, the transactions contemplated hereby, the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder, any actual or alleged presence or release of any Hazardous
Substance on or from any property owned or operated by the Company or any
Subsidiary or any Environmental Liability related in any way to the Company or
any Subsidiary; provided that the Company shall not be liable to any Indemnified
Person for any of the foregoing to the extent they are determined by a court of
competent jurisdiction by final and nonappealable judgment to have arisen from
the gross negligence or willful misconduct of such Indemnified Person. Without
limiting the foregoing, the Company shall pay any civil penalty or fine assessed
by the Office of Foreign Assets Control against any Indemnified Person, and all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to such Indemnified Person) incurred in connection with defense thereof, as a
result of any breach or inaccuracy of the representation made in Section 5.14.
The obligations of the Company under this Section shall survive the termination
of this Agreement.
     12.9 Severability of Provisions. Any provision in any Credit Document that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability or validity of that provision in any other jurisdiction, and to
this end the provisions of all Credit Documents are declared to be severable.
     12.10 Setoff. In addition to, and without limitation of, any rights of the
Banks under applicable law, if the Company becomes insolvent, however evidenced,
or during the continuance of an Event of Default, any indebtedness from any Bank
or any of its Affiliates to the Company (including all account balances, whether
provisional or final and whether or not collected or available) may be, upon
prior notice to the Agent, offset and applied toward the payment of the
Obligations owing to such Bank or such Affiliate, whether or not the
Obligations, or any part hereof, shall then be due. The Company agrees that any
purchaser or participant under Section 12.1 may, to the fullest extent permitted
by law and in accordance with this Agreement, exercise all its rights of payment
with respect to such purchase or participation as if it were the direct creditor
of the Company in the amount of such purchase or participation.
     12.11 Ratable Payments. If any Bank, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure in a greater proportion
than that received by any other Bank, such Bank agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Banks so that after such purchase each Bank will hold its Pro Rata Share
of the Aggregate Outstanding Credit Exposure. If any Bank, whether in connection
with setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Bank agrees, promptly upon demand, to take such action
necessary such that all Banks share in the benefits of such collateral ratably
in proportion to their respective Pro Rata Share of

-49-



--------------------------------------------------------------------------------



 



the Aggregate Outstanding Credit Exposure. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.
     12.12 Nonliability. The relationship between the Company, on the one hand,
and the Banks, the Arrangers, the LC Issuers and the Agent, on the other hand,
shall be solely that of borrower and lender. None of the Agent, any Arranger,
any LC Issuer or any Bank shall have any fiduciary responsibilities to the
Company. To the fullest extent permitted by law, the Company hereby waives and
releases any claims that it may have against each of the Agent, the Arrangers,
each LC Issuer and each Bank with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby. None of the Agent, any Arranger, any LC Issuer or any Bank
undertakes any responsibility to the Company to review or inform the Company of
any matter in connection with any phase of the Company’s business or operations.
The Company shall rely entirely upon its own judgment with respect to its
business, and any review, inspection, supervision or information supplied to the
Company by the Banks is for the protection of the Banks and neither the Company
nor any third party is entitled to rely thereon. The Company agrees that none of
the Agent, any Arranger, any LC Issuer or any Bank shall have liability to the
Company (whether sounding in tort, contract or otherwise) for losses suffered by
the Company in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Credit
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of the
Agent, any Arranger, any LC Issuer or any Bank shall have any liability with
respect to, and the Company hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the Company
in connection with, arising out of, or in any way related to the Credit
Documents or the transactions contemplated thereby.
     12.13 Other Agents. The Banks identified on the signature pages of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being a “Co-Syndication Agent” or a “Co-Documentation Agent”
(the “Other Agents”) shall have no rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement other than those applicable to
all Banks as such. Without limiting the foregoing, the Other Agents shall not
have or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto. Nothing contained in this Agreement or
otherwise shall be construed to impose any obligation or duty on any Other
Agent, other than those applicable to all Banks as such.
     12.14 USA Patriot Act. Each Bank hereby notifies the Company that pursuant
to requirements of the USA Patriot Act, such Bank is required to obtain, verify
and record information that identifies the Company, which information includes
the name and address of the Company and other information that will allow such
Bank to identify the Company in accordance with the USA Patriot Act.
     12.15 Electronic Delivery.
     (a) The Company shall use its commercially reasonable best efforts to
transmit to the

-50-



--------------------------------------------------------------------------------



 



Agent all information, documents and other materials that it is obligated to
furnish to the Agent pursuant to this Agreement and the other Credit Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding (i) any
Borrowing Notice, Conversion/Continuation Notice or notice of prepayment,
(ii) any notice of a Default or an Event of Default or (iii) any communication
that is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Advance hereunder (all such
non-excluded communications, collectively, “Communications”), in an
electronic/soft medium in a format reasonably acceptable to the Agent to such
e-mail address as designated by the Agent from time to time. In addition, the
Company shall continue to provide Communications to the Agent or any Bank in the
manner specified in this Agreement but only to the extent requested by the Agent
or such Bank. Each Bank and the Company further agrees that the Agent may make
Communications available to the Banks by posting Communications on IntraLinks or
a substantially similar electronic transmission system (the “Platform”). Subject
to the conditions set forth in the proviso in the immediately preceding
sentence, nothing in this Section 12.15 shall prejudice the right of the Agent
to make Communications available to the Banks in any other manner specified
herein.
     (b) Each Bank agrees that an e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in clause (c)
below) specifying that a Communication has been posted to the Platform shall
constitute effective delivery of such Communication to such Bank for purposes of
this Agreement. Each Bank agrees (i) to notify the Agent in writing (including
by electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for such Bank to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.
     (c) Each party hereto agrees that any electronic Communication referred to
in this Section 12.15 shall be deemed delivered upon the posting of a record of
such Communication as “sent” in the e-mail system of the sending party or, in
the case of any such Communication to the Agent, upon the posting of a record of
such Communication as “received” in the e-mail system of the Agent, provided
that if such Communication is not so received by a Person during the normal
business hours of such Person, such Communication shall be deemed delivered at
the opening of business on the next business day for such Person.
     (d) Each party hereto acknowledges that the distribution of material
through an electronic medium is not necessarily secure and there are
confidentiality and other risks associated with such distribution.
     (e) EACH PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES THAT:
     (i) NONE OF THE AGENT OR ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR THE
ACCURACY OR COMPLETENESS OF ANY COMMUNICATION, AND EACH AGENT PARTY EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY

-51-



--------------------------------------------------------------------------------



 



COMMUNICATION; AND
     (ii) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY COMMUNICATION OR THE PLATFORM.
     12.16 Confidentiality. Each of the Agent, the LC Issuers and the Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, or (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Agent, any LC Issuer or any Bank on a non-confidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company, its Subsidiaries or their business, other than any such information
that is available to the Agent, any LC Issuer or any Bank on a non-confidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
ARTICLE XIII
THE AGENT
     13.1 Appointment. JPMorgan Chase Bank, N.A. is hereby appointed Agent
hereunder, and each of the Banks irrevocably authorizes the Agent to act as the
contractual representative on behalf of such Bank. The Agent agrees to act as
such upon the express conditions contained in this Article XIII. The Agent shall
not have a fiduciary relationship in respect of any Bank by reason of this
Agreement nor shall the have any implied duties, regardless of whether a Default
or Event of Default has occurred and is continuing.
     13.2 Powers. The Agent shall have and may exercise such powers hereunder as
are

-52-



--------------------------------------------------------------------------------



 



specifically delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. The Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Agent by the Company or a Bank or any implied
duties to the Banks or any obligation to the Banks to take any action hereunder
(whether a Default or Event of Default has occurred and is continuing), except
any action specifically provided by this Agreement to be taken by the Agent.
     13.3 General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Banks or any Bank for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith except for its or their own gross negligence or willful misconduct.
     13.4 No Responsibility for Recitals, Etc. The Agent shall not be
responsible to the Banks for any recitals, reports, statements, warranties or
representations herein or in any Credit Document or be bound to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement.
     13.5 Action on Instructions of Banks. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Credit Document in accordance with written instructions signed by the Majority
Banks (or all of the Banks if required by Section 10.1), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Banks. The Banks hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Credit Document unless it shall be
requested in writing to do so by the Majority Banks. The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document unless it shall first be indemnified to its satisfaction
by the Banks pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
     13.6 Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder by or through employees, agents and attorneys-in-fact
and shall not be answerable to the Banks, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder.
     13.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
     13.8 Agent’s Reimbursement and Indemnification. The Banks agree to
reimburse and indemnify the Agent (in the Agent’s capacity as Agent) ratably in
accordance with their respective Pro Rata Shares (i) for any amounts not
reimbursed by the Company for which the Agent (in the Agent’s capacity as Agent)
is entitled to reimbursement by the Company under the Credit Documents, (ii) for
any other expenses reasonably incurred by the Agent on behalf of the

-53-



--------------------------------------------------------------------------------



 



Banks, in connection with the preparation, execution, delivery, administration
and enforcement of the Credit Documents, and for which the Agent (in the Agent’s
capacity as Agent) is not entitled to reimbursement by the Company under the
Credit Documents, and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement or any other document delivered in connection with this
Agreement or the transactions contemplated hereby or the enforcement of any of
the terms hereof or of any such other documents, and for which the Agent is not
entitled to reimbursement by the Company under the Credit Documents; provided
that no Bank shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the Agent.
     13.9 Rights as a Bank. With respect to its Commitment and any Credit
Extension made by it, the Agent shall have the same rights and powers hereunder
as any Bank and may exercise the same as though it were not the Agent, and the
term “Bank” or “Banks” shall, unless the context otherwise indicates, include
JPMorgan Chase Bank, N.A. in its individual capacity. The Agent may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with the Company or any Subsidiary as if it were not the Agent.
     13.10 Bank Credit Decision. (a) Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
     (b) Without limiting clause (a) above, each Bank acknowledges and agrees
that neither such Bank nor any of its Affiliates, participants or assignees may
rely on the Agent to carry out such Bank’s or other Person’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as amended or replaced, the “CIP
Regulations”), or any other applicable law, rule, regulation or order of any
governmental authority, including any program involving any of the following
items relating to or in connection with the Company or any of its Subsidiaries
or Affiliates or agents, the Credit Documents or the transactions contemplated
hereby: (i) any identity verification procedure; (ii) any recordkeeping;
(iii) any comparison with a government list; (iv) any customer notice or (v) any
other procedure required under the CIP Regulations or such other law, rule,
regulation or order.
     (c) Within ten (10) days after the date of this Agreement and at such other
times as are required under the USA Patriot Act, each Bank and each assignee and
participant that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (i) an Affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign

-54-



--------------------------------------------------------------------------------



 



bank) shall deliver to the Agent a certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying as to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations.
     13.11 Successor Agent. Subject to the appointment and acceptance of a
successor Agent as provided in this paragraph, the Agent may resign at any time
by notifying the Banks, the LC Issuers and the Company. Upon any such
resignation, the Majority Banks shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Majority Banks and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Banks and the LC Issuers, appoint a
successor Agent which shall be a bank with an office in New York, New York or
Los Angeles, California, or an Affiliate of any such bank. Upon the acceptance
of its appointment as Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Company to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the Agent’s resignation
hereunder, the provisions of this Article and Section 12.8 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.
ARTICLE XIV
NOTICES
     14.1 Giving Notice. Except as otherwise permitted by Section 2.13(e) with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(a) in the case of the Company or the Agent, at its address or facsimile number
set forth on the signature pages hereof, (b) in the case of any Bank, at its
address or facsimile number set forth in its Administrative Questionnaire or
(c) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for such purpose by notice to the Agent and the
Company in accordance with the provisions of this Section 14.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.
     14.2 Change of Address. The Company, the Agent, any LC Issuer and any Bank
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
ARTICLE XV
COUNTERPARTS

-55-



--------------------------------------------------------------------------------



 



     This Agreement may be executed in any number of counterparts, all of which
when taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Company, the
Agent, the LC Issuers and the Banks and each party has notified the Agent by
facsimile or telephone that it has taken such action.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

-56-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, the Banks, the LC Issuers and the Agent
have executed this Agreement as of the date first above written.

            CONSUMERS ENERGY COMPANY
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   Vice President and Treasurer        Address:

One Energy Plaza
Jackson, MI 49201
Attention: Beverly S. Burger
Facsimile No.: (517) 788-0412
Confirmation (Phone) No: (517) 788-2541
E-Mail Address: bsburger@cmsenergy.com
   

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Agent, as an
LC Issuer and as a Bank
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Credit Executive        Address:

Notices for Borrowing:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Chicago, IL 60603
Attention: Nida Mischke
Fax: 312-385-0796
Email: leonida.g.mischke@jpmchase.com

For all Other Matters:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 9
Chicago, IL 60603
Attention: Nancy Barwig
Fax: 312-732-1762
Email: nancy.r.barwig@jpmorgan.com

With a copy to:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 9
Chicago, IL 60603
Attention: Lisa Tverdek
Fax: 312-325-3238
Email: lisa.tverdek@jpmorgan.com    

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as an LC Issuer and as a Bank
      By:   /s/ Ann E. Sutton         Name:   Ann E. Sutton        Title:  
Director     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company



 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as an LC Issuer and as a Bank
      By:   /s/ Jeff Fesenmaier         Name:   Jeff Fesenmaier        Title:  
Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company



 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Bank
      By:   /s/ Maureen Maroney         Name:   Maureen Maroney        Title:  
Authorized Signatory     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company



 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc, as a Bank
      By:   /s/ Andrew N. Taylor         Name:   Andrew N. Taylor       
Title:   Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Bank
      By:   /s/ David K. Komrska         Name:   David K. Komrska       
Title:   Senior Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Bank
      By:   /s/ Francis J. Delaney         Name:   FRANCIS J. DELANEY       
Title:   Managing Director              By:   /s/ Pasquale A. Perraglia IV      
  Name:   Pasquale A. Perraglia IV        Title:   Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Bank
      By:   /s/ Michael Getz         Name:   Michael Getz        Title:   Vice
President              By:   /s/ Carin Keegan         Name:   Carin Keegan     
  Title:   Director     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Bank
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Bank
      By:   /s/ Sean Drinan         Sean Drinan        Managing Director     

          Signature Page to
Revolving Credit Agreement
Consumers Energy Company
                   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Bank
      By:   /s/ Frank Sandler         Name:   Frank Sandler        Title:  
Managing Director     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Bank
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            WELLS FARGO NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Shawn Young         Name:   Shawn Young        Title:  
Director     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Bank
      By:   /s/ Kimberly S. Kersten         Name:   Kimberly S. Kersten       
Title:   Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            FIFTH THRID BANK, an Ohio Banking Corporation,
as a Bank
      By:   /s/ Brian Jelinski         Name:   Brian Jelinski        Title:  
Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            HUNTINGTON NATIONAL BANK, as a Bank
      By:   /s/ Cheryl B. Holm         Name:   Cheryl B. Holm        Title:  
Sr. Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Sherrie I. Manson         Name:   Sherrie I. Manson       
Title:   Senior Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Katie Mikula         Name:   Katie Mikula        Title:   Credit
Officer     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Bank
      By:   /s/ Meredith Majesty         Name:   Meredith Majesty       
Title:   Authorized Signatory     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a Bank
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa       
Title:   General Manager     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Eric J. Cosgrove         Name:   Eric J. Cosgrove       
Title:   Vice President     

Signature Page to
Revolving Credit Agreement
Consumers Energy Company

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REQUIRED OPINIONS FROM
JAMES E. BRUNNER, ESQ.
     1. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Michigan.
     2. The execution and delivery of the Credit Documents by the Company and
the performance by the Company of the Obligations have been duly authorized by
all necessary corporate action and proceedings on the part of the Company and
will not:
     (a) contravene the Company’s Restated Articles of Incorporation, as
amended, or bylaws;
     (b) contravene any law or any contractual restriction imposed by any
indenture or any other agreement or instrument evidencing or governing
indebtedness for borrowed money of the Company (including but not limited to the
Company Indentures (as defined below)); or
     (c) result in or require the creation of any Lien upon or with respect to
any of the Company’s properties except the lien of the Indenture securing the
Bonds and any Lien in favor of the Agent on the Facility LC Collateral Account
or any funds therein.
     As used in this paragraph 2, “Company Indentures” means collectively,
(i) the Indenture dated as of January 1, 1996, as supplemented and amended from
time to time, between the Company (formerly known as Consumers Power Company)
and The Bank of New York Mellon (formerly known as The Bank of New York), as
Trustee, and (ii) the Indenture dated as of February 1, 1998, as supplemented
and amended from time to time, between the Company and The Bank of New York
Mellon (successor trustee to JPMorgan Chase Bank, N.A.), as Trustee.
     3. The Credit Documents have been duly executed and delivered by the
Company.
     4. To the best of my knowledge, there is no pending or threatened action or
proceeding against the Company or any of its Consolidated Subsidiaries before
any court, governmental agency or arbitrator (except (i) to the extent described
in the Company’s annual report on Form 10-K for the year ended December 31, 2010
as filed with the SEC, and (ii) such other similar actions, suits and
proceedings predicated on the occurrence of the same events giving rise to any
actions, suits and proceedings described in the reports filed with the SEC set
forth in clause (i) of this paragraph 4) which might reasonably be expected to
materially adversely affect the financial condition or results of operations of
the Company and its Consolidated Subsidiaries, taken as a whole, or that would
materially adversely affect the Company’s ability to perform its obligations
under any Credit Document. To the best of my knowledge, there is no litigation
challenging the validity or the enforceability of any of the Credit Documents.

A - 1



--------------------------------------------------------------------------------



 



     5. No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Company of any Credit Document,
except for the authorization to issue, sell or guarantee secured and/or
unsecured long-term debt granted by the Federal Energy Regulatory Commission in
Docket No. ES10-34-000 (hereinafter the “FERC Order”). The FERC Order is in full
force and effect as of the date hereof.
     6. The Bonds executed in connection with the Credit Agreement (a) are in
due and proper form, (b) evidence and secure the Obligations owing under the
Credit Agreement and (c) are valid and enforceable obligations of the Company in
accordance with their terms, secured by the lien of the Indenture on an equal
and ratable basis with all other bonds issued thereunder and otherwise entitled
to the benefits provided by the Indenture.
     7. The Indenture has been qualified under the Trust Indenture Act of 1939,
as amended, and the execution and delivery of the Supplemental Indenture will
not cause the Indenture to not be so qualified.
     8. The Company is not an “investment company” or a company “controlled” by
an “investment company” as such terms are defined in the Investment Company Act
of 1940, as amended.
     9. In a properly presented case, a Michigan court or a federal court
applying Michigan choice of law rules should give effect to the choice of law
provisions of the Agreement and should hold that the Agreement is to be governed
by the laws of the State of New York rather than the laws of the State of
Michigan, except in the case of those provisions set forth in the Agreement the
enforcement of which would contravene a fundamental policy of the State of
Michigan. In the course of our review of the Agreement, nothing has come to my
attention to indicate that any of such provisions would do so. Notwithstanding
the foregoing, even if a Michigan court or a federal court holds that the
Agreement is to be governed by the laws of the State of Michigan, the Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
under Michigan law (including usury provisions) against the Company in
accordance with its terms, subject to (a) the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) the application of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

A - 2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
     I, _________________, ______________ of Consumers Energy Company, a
Michigan corporation (the “Company”), DO HEREBY CERTIFY in connection with the
Revolving Credit Agreement, dated as of March 31, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as so defined), among the Company,
various financial institutions and JPMorgan Chase Bank, N.A., as Agent and an LC
Issuer, that:
Article VIII of the Credit Agreement provides that the Company shall: “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated
Capitalization of not greater than 0.65 to 1.0.”
The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated Capitalization in the Credit Agreement
and are correct and accurate as of _____________, ___:

                      A. Total Consolidated Debt            
 
                   
 
  (a)   Indebtedness for borrowed money     $      
 
                   
 
                   
plus
  (b)   Indebtedness for deferred purchase price of property/services     (+) $
     
 
                     
plus
  (c)   Liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan).    
(+) $     ____________
 
                   
 
                   
plus
  (d)   Liabilities in connection with withdrawal liability under ERISA     (+)
$      
 
                   
 
                   
plus
  (e)   Obligations under acceptance facilities     (+) $      
 
                   
 
                   
plus
  (f)   Obligations under Capital Leases     (+) $      
 
                   
 
                   
plus
  (g)   Obligations under interest rate swap, “cap”, “collar” or other hedging
agreement     (+) $      
 
                   
 
                   
plus
  (h)   Guaranties, endorsements and other contingent obligations     (+) $    
 
 
                   
 
                   
plus
  (i)   Off-Balance Sheet Liabilities     (+) $      
 
                   

B- 1



--------------------------------------------------------------------------------



 



                     
plus
  (j)   non-contingent obligations in respect of letters of credit and bankers’
acceptances     (+) $      
 
                   
 
                   
minus
  (k)   Principal amount of any Securitized Bonds     (-) $      
 
                   
 
                   
minus
  (l)   Junior Subordinated Debt of the Company owned by any Hybrid Equity
Securities Subsidiary or Hybrid Preferred Securities Subsidiary     (-) $      
 
                   
 
                   
minus
  (m)   Hybrid Equity Securities and Hybrid Preferred Securities outstanding as
of December 31, 2002 (including subordinated guaranties by the Company of
payments with respect thereto)     (-) $      
 
                   
 
                   
minus
  (n)   Agreed upon percentage of Net Proceeds from issuance of hybrid
debt/equity securities (other than Junior Subordinated Debt, Hybrid Equity
Securities and Hybrid Preferred Securities)     (-) $      
 
                   
 
                   
minus
  (o)   Liabilities on the Company’s balance sheet resulting from the
disposition of the Palisades Nuclear Plant     (-) $      
 
                   
 
                   
minus
  (p)   Debt of Affiliates of the Company of the type described in clause
(vi) of the definition of “Total Consolidated Debt”     (-) $      
 
                   
 
                   
minus
  (q)   Debt of the Company and its Affiliates that is re-categorized as such
from certain lease obligations pursuant to Emerging Issues Task Force Issue 01-8
    (-) $      
 
                   
 
                   
minus
  (r)   Non-cash obligations resulting from the adoption of FASB No. 158 to the
extent such obligations are required to be treated as debt     (-) $      
 
                   
 
                   
 
        Total   $      
 
                    B.   Total Consolidated Capitalization:            
 
                   
 
  (a)   Total Consolidated Debt     $      
 
                     
plus
  (b)   The sum of Items A(l), A(m), A(n) and A(p) above1     (+) $      
 
                   
 
                   
plus
  (c)   Equity of common stockholders     (+) $      
 
                   
 
                   
plus
  (d)   Equity of preference stockholders     (+) $      
 
                   

 

1   In the case of securities of the type described in A(m) and A(n), only to
the extent such securities have been deemed to be equity pursuant to Financial
Accounting Standards Board Statement No. 150.

B- 2



--------------------------------------------------------------------------------



 



                 
plus
  (e)   Equity of preferred stockholders   (+) $    
 
               
 
               
 
        Total   $    
 
                C.   Debt to Capital Ratio             (total of A divided by
total of B)       _______ to 1.00

          IN WITNESS WHEREOF, I have signed this Certificate this ___ day of
_________, _.

              Name:
Title:
   

B- 3



--------------------------------------------------------------------------------



 



         

EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below, the interest in and to all of the Assignor’s
rights and obligations in its capacity as a Bank under the Credit Agreement and
any other documents or instruments delivered pursuant thereto that represents
the amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity), suits, causes of action and
any other right of the Assignor against any Person whether known or unknown
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby) (the “Assigned Interest”). Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:       [and is an Affiliate of Assignor]
 
           
3.
  Borrower:   Consumers Energy Company    
 
            4.   Agent:   JPMorgan Chase Bank, N.A., as the Agent under the
Credit Agreement.
 
            5.   Credit Agreement:   Revolving Credit Agreement, dated as of
March 31, 2011, among Consumers Energy Company, the Banks party thereto, and
JPMorgan Chase Bank, N.A., as Agent and an LC Issuer.
 
           
6.
  Assigned Interest:        

C - 1



--------------------------------------------------------------------------------



 



                          Aggregate Amount of   Amount of   Percentage Assigned
of     Commitment/Outstanding   Commitment/Outstanding   Commitment/Outstanding
    Credit Exposure for   Credit Exposure   Credit Facility Assigned   all
Banks1   Assigned1   Exposure2
 
  $       $       ____ %  
 
  $       $       ____ %  
 
  $       $       ____ %  
 
                   

7. Trade Date: ________________________3
Effective Date: _________ __, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]
 

1   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2.
  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Outstanding Credit Exposure of all Banks thereunder.   3.   Insert if
satisfaction of minimum amounts is to be determined as of the Trade Date.

C - 2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

          [Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as Agent
    By:         Name:         Title:      

          [Consented to:]5

[NAME OF RELEVANT PARTY]
    By:         Name:         Title:      

 

4.   To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.   5.   To be added only if the consent of the Company
and/or other parties (e.g., the LC Issuers) is required by the terms of the
Credit Agreement.

C - 3



--------------------------------------------------------------------------------



 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Company, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document, (iv) the performance
or observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document,
(v) inspecting any of the property, books or records of the Company, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Credit Extensions or the Credit Documents.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Bank thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Credit Documents will not be “plan assets” under
ERISA, (v) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Bank, and
(vii) attached as Schedule 2 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee; (b) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (c) agrees that (i) it will,
independently and without reliance

Annex 1



--------------------------------------------------------------------------------



 



on the Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Bank.
     2. Payments. The Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, Reimbursement Obligations,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Annex 1



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT
Administrative Questionnaire
On File with Agent

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT
US and Non-US Tax Information Reporting Requirements

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TERMS OF SUBORDINATION
[JUNIOR SUBORDINATED DEBT]
ARTICLE ____
SUBORDINATION
     Section __.1. Applicability of Article; Securities Subordinated to Senior
Indebtedness.
     (a) This Article ____ shall apply only to the Securities of any series
which, pursuant to Section ___, are expressly made subject to this Article. Such
Securities are referred to in this Article ____ as “Subordinated Securities.”
     (b) The Issuer covenants and agrees, and each Holder of Subordinated
Securities by his acceptance thereof likewise covenants and agrees, that the
indebtedness represented by the Subordinated Securities and the payment of the
principal and interest, if any, on the Subordinated Securities is subordinated
and subject in right, to the extent and in the manner provided in this Article,
to the prior payment in full of all Senior Indebtedness.
     “Senior Indebtedness” means the principal of and premium, if any, and
interest on the following, whether outstanding on the date hereof or thereafter
incurred, created or assumed: (i) indebtedness of the Issuer for money borrowed
by the Issuer (including purchase money obligations) or evidenced by debentures
(other than the Subordinated Securities), notes, bankers’ acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Securities, as the case may
be, including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates; and/or
(vii) renewals, extensions or refundings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.

D-1



--------------------------------------------------------------------------------



 



     This Article shall constitute a continuing obligation to all Persons who,
in reliance upon such provisions become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.
     Section __.2. Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances.
     (a) Upon the maturity of any Senior Indebtedness by lapse of time,
acceleration or otherwise, all principal thereof and premium and interest
thereon shall first be paid in full, or such payment duly provided for in cash
in a manner satisfactory to the holders of such Senior Indebtedness, before any
payment is made on account of the principal of, or interest on, Subordinated
Securities or to acquire any Subordinated Securities or on account of any
sinking fund provisions of any Subordinated Securities (except payments made in
capital stock of the Issuer or in warrants, rights or options to purchase or
acquire capital stock of the Issuer, sinking fund payments made in Subordinated
Securities acquired by the Issuer before the maturity of such Senior
Indebtedness, and payments made through the exchange of other debt obligations
of the Issuer for such Subordinated Securities in accordance with the terms of
such Subordinated Securities, provided that such debt obligations are
subordinated to Senior Indebtedness at least to the extent that the Subordinated
Securities for which they are exchanged are so subordinated pursuant to this
Article ____).
     (b) Upon the happening and during the continuation of any default in
payment of the principal of, or interest on, any Senior Indebtedness when the
same becomes due and payable or in the event any judicial proceeding shall be
pending with respect to any such default, then, unless and until such default
shall have been cured or waived or shall have ceased to exist, no payment shall
be made by the Issuer with respect to the principal of, or interest on,
Subordinated Securities or to acquire any Subordinated Securities or on account
of any sinking fund provisions of Subordinated Securities (except payments made
in capital stock of the Issuer or in warrants, rights, or options to purchase or
acquire capital stock of the Issuer, sinking fund payments made in Subordinated
Securities acquired by the Issuer before such default and notice thereof, and
payments made through the exchange of other debt obligations of the Issuer for
such Subordinated Securities in accordance with the terms of such Subordinated
Securities, provided that such debt obligations are subordinated to Senior
Indebtedness at least to the extent that the Subordinated Securities for which
they are exchanged are so subordinated pursuant to this Article ____).
     (c) In the event that, notwithstanding the provisions of this Section _.2,
the Issuer shall make any payment to the Trustee on account of the principal of
or interest on Subordinated Securities, or on account of any sinking fund
provisions of such Subordinated Securities, after the maturity of any Senior
Indebtedness as described in Section _.2(a) above or after the happening of a
default in payment of the principal of or interest on any Senior Indebtedness as
described in Section _.2(b) above, then, unless and until all Senior
Indebtedness which shall have matured, and all premium and interest thereon,
shall have been paid in full (or the declaration of acceleration thereof shall
have been rescinded or annulled), or such default shall have been cured or
waived or shall have ceased to exist, such payment (subject to the provisions of
Sections _.6 and _.7) shall be held by the Trustee, in trust for the benefit of,
and shall be

D-2



--------------------------------------------------------------------------------



 



paid forthwith over and delivered to, the holders of such Senior Indebtedness
(pro rata as to each of such holders on the basis of the respective amounts of
Senior Indebtedness held by them) or their representative or the trustee under
the indenture or other agreement (if any) pursuant to which such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application to the payment of all such Senior Indebtedness remaining unpaid to
the extent necessary to pay the same in full in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness. The Issuer shall give prompt written notice to the Trustee
of any default in the payment of principal of or interest on any Senior
Indebtedness.
     Section __.3. Subordinated Securities Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Issuer.
Upon any distribution of assets of the Issuer in any dissolution, winding up,
liquidation or reorganization of the Issuer (whether voluntary or involuntary,
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):
     (a) the holders of all Senior Indebtedness shall first be entitled to
receive payments in full of the principal thereof and premium and interest due
thereon, or provision shall be made for such payment, before the Holders of
Subordinated Securities are entitled to receive any payment on account of the
principal of or interest on such Subordinated Securities;
     (b) any payment or distribution of assets of the Issuer of any kind or
character, whether in cash, property or securities (other than securities of the
Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article ____
with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), to which
the Holders of Subordinated Securities or the Trustee on behalf of the Holders
of Subordinated Securities would be entitled except for the provisions of this
Article ____ shall be paid or delivered by the liquidating trustee or agent or
other person making such payment or distribution directly to the holders of
Senior Indebtedness or their representative, or to the trustee under any
indenture under which Senior Indebtedness may have been issued (pro rata as to
each such holder, representative or trustee on the basis of the respective
amounts of unpaid Senior Indebtedness held or represented by each), to the
extent necessary to make payment in full of all Senior Indebtedness remaining
unpaid, after giving effect to any concurrent payment or distribution or
provision thereof to the holders of such Senior Indebtedness; and
     (c) in the event that notwithstanding the foregoing provisions of this
Section _.3, any payment or distribution of assets of the Issuer of any kind or
character, whether in cash, property or securities (other than securities of the
Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article ____
with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), shall be
received by the Trustee or the Holders of the Subordinated Securities on account
of principal of or interest on the Subordinated Securities before all Senior
Indebtedness is paid in full, or effective provision made for its payment, such
payment or distribution (subject to the provisions of Section _.6 and _.7) shall
be received

D-3



--------------------------------------------------------------------------------



 



and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative, or to
the trustee under any indenture under which such Senior Indebtedness may have
been issued (pro rata as provided in clause (b) above), for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness.
     The Issuer shall give prompt written notice to the Trustee of any
dissolution, winding up, liquidation or reorganization of the Issuer.
     The consolidation of the Issuer with, or the merger of the Issuer into,
another corporation or the liquidation or dissolution of the Issuer following
the conveyance or transfer of its property as an entirety, or substantially as
an entirety, to another corporation upon the terms and conditions provided for
in Article ____ hereof shall not be deemed a dissolution, winding up,
liquidation or reorganization for the purposes of this Section _.3 if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, comply with the conditions stated such in Article __.
     Section __.4. Holders of Subordinated Securities to be Subrogated to Right
of Holders of Senior Indebtedness. Subject to the payment in full of all Senior
Indebtedness, the Holders of Subordinated Securities shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article ____ which
otherwise would have been made to the Holders of Subordinated Securities shall,
as between the Issuer, its creditors other than holders of Senior Indebtedness
and the Holders of Subordinated Securities, be deemed to be payment by the
Issuer to or on account of the Senior Indebtedness, it being understood that the
provisions of this Article ____ are and are intended solely for the purpose of
defining the relative rights of the Holders of the Subordinated Securities, on
the one hand, and the holders of the Senior Indebtedness, on the other hand.
     Section __.5. Obligation of the Issuer Unconditional. Nothing contained in
this Article ____ or elsewhere in this Indenture or in any Subordinated Security
is intended to or shall impair, as among the Issuer, its creditors other than
holders of Senior Indebtedness and the Holders of Subordinated Securities, the
obligation of the Issuer, which is absolute and unconditional, to pay to the
Holders of Subordinated Securities the principal of, and interest on,
Subordinated Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of Subordinated Securities and creditors of the Issuer
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Trustee or the Holder of any Subordinated Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article ____ of the
holders of Senior Indebtedness in respect of cash, property or securities of the
Issuer received upon the exercise of any such remedy. Upon any payment or
distribution of assets of the Issuer referred to in this Article ____, the
Trustee and Holders of Subordinated Securities shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding up,

D-4



--------------------------------------------------------------------------------



 



liquidation or reorganization proceedings are pending, or, subject to the
provisions of Section ___ and ___, a certificate of the receiver, trustee in
bankruptcy, liquidating trustee or agent or other Person making such payment or
distribution to the Trustee or the Holders of Subordinated Securities, for the
purposes of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Issuer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article __.
     Nothing contained in this Article ____ or elsewhere in this Indenture or in
any Subordinated Security is intended to or shall affect the obligation of the
Issuer to make, or prevent the Issuer from making, at any time except during the
pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section _.2,
payments at any time of the principal of, or interest on, Subordinated
Securities.
     Section __.6. Trustee Entitled to Assume Payments Not Prohibited in Absence
of Notice. The Issuer shall give prompt written notice to the Trustee of any
fact known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated Securities.
Notwithstanding the provisions of this Article ____ or any provision of this
Indenture, the Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment or
distribution to or by the Trustee, unless at least two Business Days prior to
the making of any such payment, the Trustee shall have received written notice
thereof from the Issuer or from one or more holders of Senior Indebtedness or
from any representative thereof or from any trustee therefor, together with
proof satisfactory to the Trustee of such holding of Senior Indebtedness or of
the authority of such representative or trustee; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of Sections ___
and ___, shall be entitled to assume conclusively that no such facts exist. The
Trustee shall be entitled to rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a
representative or trustee on behalf of the holder) to establish that such notice
has been given by a holder of Senior Indebtedness (or a representative of or
trustee on behalf of any such holder). In the event that the Trustee determines,
in good faith, that further evidence is required with respect to the right of
any Person as a holder of Senior Indebtedness to participate in any payments or
distribution pursuant of this Article ____, the Trustee may request such Person
to furnish evidence to the reasonable satisfaction of the Trustee as to the
amount of Senior Indebtedness held by such Person, as to the extent to which
such Person is entitled to participate in such payment or distribution, and as
to other facts pertinent to the rights of such Person under this Article ____,
and if such evidence is not furnished, the Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment. The Trustee, however, shall not be deemed to owe any fiduciary
duty to the holders of Senior Indebtedness and nothing in this Article ____
shall apply to claims of, or payments to, the Trustee under or pursuant to
Section _.
     Section __.7. Application by Trustee of Monies or Government Obligations
Deposited with It. Money or Government Obligations deposited in trust with the
Trustee pursuant to and in accordance with Section ____ shall be for the sole
benefit of Securityholders and, to the extent allocated for the payment of
Subordinated Securities, shall not be subject to the subordination

D-5



--------------------------------------------------------------------------------



 



provisions of this Article ____, if the same are deposited in trust prior to the
happening of any event specified in Section _.2. Otherwise, any deposit of
monies or Government Obligations by the Issuer with the Trustee or any paying
agent (whether or not in trust) for the payment of the principal of, or interest
on, any Subordinated Securities shall be subject to the provisions of Section
_.1, _.2 and _.3 except that, if prior to the date on which by the terms of this
Indenture any such monies may become payable for any purposes (including,
without limitation, the payment of the principal of, or the interest, if any, on
any Subordinated Security) the Trustee shall not have received with respect to
such monies the notice provided for in Section _.6, then the Trustee or the
paying agent shall have full power and authority to receive such monies and
Government Obligations and to apply the same to the purpose for which they were
received, and shall not be affected by any notice to the contrary which may be
received by it on or after such date. This Section _.7 shall be construed solely
for the benefit of the Trustee and paying agent and, as to the first sentence
hereof, the Securityholders, and shall not otherwise effect the rights of
holders of Senior Indebtedness.
     Section __.8. Subordination Rights Not Impaired by Acts or Omissions of
Issuer or Holders of Senior Indebtedness. No rights of any present or future
holders of any Senior Indebtedness to enforce subordination as provided herein
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Issuer or by any act or failure to act, in good faith, by
any such holders or by any noncompliance by the Issuer with the terms of this
Indenture, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.
     Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Issuer may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article ____ or the obligations hereunder of the Holders of the
Subordinated Securities to the holders of such Senior Indebtedness, do any one
or more of the following: (i) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, such Senior Indebtedness, or
otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.
     Section __.9. Securityholders Authorize Trustee to Effectuate Subordination
of Securities. Each Holder of Subordinated Securities by his acceptance thereof
authorizes and expressly directs the Trustee on his behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided in
this Article ____ and appoints the Trustee his attorney-in-fact for such
purpose, including in the event of any dissolution, winding up, liquidation or
reorganization of the Issuer (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise) the
immediate filing of a claim for the unpaid balance of his Subordinated
Securities in the form required in said proceedings and causing said claim to be
approved. If the Trustee does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the

D-6



--------------------------------------------------------------------------------



 



time to file such claim or claims, then the holders of Senior Indebtedness have
the right to file and are hereby authorized to file an appropriate claim for and
on behalf of the Holders of said Subordinated Securities.
     Section __.10. Right of Trustee to Hold Senior Indebtedness. The Trustee in
its individual capacity shall be entitled to all of the rights set forth in this
Article ____ in respect of any Senior Indebtedness at any time held by it to the
same extent as any other holder of Senior Indebtedness, and nothing in this
Indenture shall be construed to deprive the Trustee of any of its rights as such
holder.
     With respect to the holders of Senior Indebtedness of the Issuer, the
Trustee undertakes to perform or to observe only such of its covenants and
obligations as are specifically set forth in this Article ____, and no implied
covenants or obligations with respect to the holders of such Senior Indebtedness
shall be read into this Indenture against the Trustee. The Trustee shall not be
deemed to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections _.2 and _.3, the Trustee shall not be
liable to any holder of such Senior Indebtedness if it shall pay over or deliver
to Holders of Subordinated Securities, the Issuer or any other Person money or
assets to which any holder of such Senior Indebtedness shall be entitled by
virtue of this Article ____ or otherwise.
     Section __.11. Article ____ Not to Prevent Events of Defaults. The failure
to make a payment on account of principal or interest by reason of any provision
in this Article ____ shall not be construed as preventing the occurrence of an
Event of Default under Section __.

D-7



--------------------------------------------------------------------------------



 



EXHIBIT E
TERMS OF SUBORDINATION
[GUARANTY OF HYBRID EQUITY SECURITIES/HYBRID PREFERRED SECURITIES]
     SECTION _. This Guarantee will constitute an unsecured obligation of the
Guarantor and will rank subordinate and junior in right of payment to all other
liabilities of the Guarantor and pari passu with any guarantee now or hereafter
entered into by the Guarantor in respect of the securities representing common
beneficial interests in the assets of the Issuer or of any preferred or
preference stock of any affiliate of the Guarantor.

E -1



--------------------------------------------------------------------------------



 



SCHEDULE 1
PRICING SCHEDULE
     The Applicable Margin shall be determined pursuant to the table below.

                                              Pricing Level I   Pricing Level II
  Pricing Level III   Pricing Level IV   Pricing Level V
Commitment Fee Rate
    0.10 %     0.125 %     0.15 %     0.20 %     0.25 %
Applicable Margin
for Eurodollar Rate
Loans
    1.00 %     1.125 %     1.25 %     1.50 %     1.75 %
Applicable Margin
for Floating Rate
Loans
    0.00 %     0.125 %     0.25 %     0.50 %     0.75 %

For purposes of the foregoing:
Changes in the Applicable Margin and the Commitment Fee Rate resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody’s. In the event of a split in
the Senior Debt Rating from S&P and Moody’s that would otherwise result in the
application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin and the Commitment Fee Rate shall
be determined as follows: (x) if the split in the Senior Debt Rating is one
Pricing Level, then the higher Senior Debt Rating will be the applicable Pricing
Level, (y) if the split in the Senior Debt Rating is two Pricing Levels, the
midpoint between the two will be the applicable Pricing Level, and (z) if the
split in the Senior Debt Rating is more than two Pricing Levels, the Pricing
Level will be the Pricing Level immediately below the higher Pricing Level. If
either (but not both) Moody’s or S&P shall cease to be in the business of rating
corporate debt obligations, the Pricing Levels shall be determined on the basis
of the Senior Debt Ratings provided by the other rating agency. If at any time
both the Secured Debt and the Unsecured Debt of the Company is unrated by
Moody’s and S&P, the Pricing Level will be Pricing Level V; provided that if the
reason that there is no such Senior Debt Rating results from Moody’s and S&P
ceasing to issue debt ratings generally, then the Company and the Agent may
select a Substitute Rating Agency for purposes of the foregoing Pricing Schedule
(and all references in the Credit Agreement to Moody’s and S&P, as applicable,
shall refer to such Substitute Rating Agency), and until a Substitute Rating
Agency is so selected, the Pricing Level shall be determined by reference to the
Senior Debt Rating most recently in effect prior to cessation.
     “Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.
     “Pricing Level I” means any time when (i) no Event of Default has occurred
and is continuing and (ii) the Senior Debt Rating is A+ or higher by S&P or A1
or higher by Moody’s.

Sch.-1



--------------------------------------------------------------------------------



 



     “Pricing Level II” means any time when (i) no Event of Default has occurred
and is continuing, (ii) the Senior Debt Rating is A or higher by S&P or A2 or
higher by Moody’s and (iii) Pricing Level I does not apply.
     “Pricing Level III” means any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is A- or higher by S&P
or A3 or higher by Moody’s and (iii) none of Pricing Level I or Pricing Level II
is applicable.
     “Pricing Level IV” means any time when (i) no Event of Default has occurred
and is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1
or higher by Moody’s and (iii) none of Pricing Level I, Pricing Level II or
Pricing Level III is applicable.
     “Pricing Level V” means any time when none of Pricing Levels I, II, III or
IV is applicable.
     “Secured Debt” means senior, secured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement, including, for the avoidance of doubt, the First
Mortgage Bonds.
     “Senior Debt Rating” means at any date, the credit rating identified by S&P
or Moody’s as the credit rating which (i) it has assigned to Secured Debt of the
Company or (ii) would assign to Secured Debt of the Company were the Company to
issue or have outstanding any Secured Debt on such date; provided that if the
Secured Debt of the Company is unrated by both of Moody’s and S&P, “Senior Debt
Rating” means the credit rating that is one level higher than the credit rating
identified by S&P or Moody’s as the credit rating which (i) it has assigned to
Unsecured Debt of the Company or (ii) would assign to Unsecured Debt of the
Company were the Company to issue any Unsecured Debt on such date.
     “Substitute Rating Agency” means a nationally-recognized rating agency
(other than Moody’s and S&P).
     “Unsecured Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Company that is not guaranteed by any other Person or
subject to any other credit enhancement.

Sch.-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMMITMENT SCHEDULE

          BANK   COMMITMENT  
JPMorgan Chase Bank, N.A.
  $ 31,047,619.05  
Barclays Bank PLC
  $ 31,047,619.05  
Union Bank, N.A.
  $ 31,047,619.05  
Citibank, N.A.
  $ 31,047,619.05  
The Royal Bank of Scotland plc
  $ 31,047,619.05  
Bank of America, N.A.
  $ 24,761,904.76  
BNP Paribas
  $ 24,761,904.76  
Deutsche Bank Trust Company Americas
  $ 24,761,904.76  
Goldman Sachs Bank USA
  $ 24,761,904.76  
SunTrust Bank
  $ 24,761,904.76  
The Bank of Nova Scotia
  $ 24,761,904.76  
UBS Loan Finance LLC
  $ 24,761,904.76  
Wells Fargo Bank, National Association
  $ 24,761,904.76  
Comerica Bank
  $ 18,333,333.33  
Fifth Third Bank
  $ 18,333,333.33  
Huntington National Bank
  $ 18,333,333.33  
KeyBank National Association
  $ 18,333,333.33  
PNC Bank, National Association
  $ 18,333,333.33  
Royal Bank of Canada
  $ 18,333,333.33  
Sumitomo Mitsui Banking Corporation
  $ 18,333,333.33  
U.S. Bank National Association
  $ 18,333,333.33  
AGGREGATE COMMITMENT
  $ 500,000,000.00  

Sch.-2



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
EXISTING LCs

                                  L/C   Facility       EFFECTIVE   EXPIRATION  
AMOUNT ENTITY / PROJECT   NUMBER   Issuer   BENEFICIARY   DATE   DATE  
OUTSTANDING
Consumers
Energy
  SLT411076   JPMorgan   Total Gas & Power North America Inc.   10/04/07  
8/31/2011     25,000,000.00  
Consumers Energy
  SLT332011   JPMorgan   City of Sterling Heights, Michigan*   05/19/03  
05/19/11     10,000.00  
Consumers Energy
  CPCS-275535   JPMorgan   Michigan Dept of Environmental Quality   01/16/08  
12/21/2011     157,800.00  
Consumers Energy
  CPCS-206214   JPMorgan   City of Novi   10/14/05   10/11/2011     20,000.00  
Consumers Energy
  CPCS-250893   JPMorgan   City of Wixom   11/21/07   11/19/2011     5,000.00  
Consumers Energy
  CPCS-786698   JPMorgan   Entergy Nuclear
Palisades, LLC   08/18/09   8/1/2011     163,000,000.00  
Consumers Energy
  NZS617634   Wells Fargo   Bank of New York   04/03/08   3/23/2012    
35,486,111.12  
Consumers Energy
  NZS616180   Wells Fargo   Deutsche Bank
National Trust
Company   03/20/08   3/19/2012     68,640,277.78  
Total LCs
                        292,319,188.90  

Sch.-3.1